          •
".:;;, .1.!t>


                  1      Scott Broadwell, ABA Nci. 061.l 069.
                         Anne Marie Tavella, ABA Nb. 150604$
                 2 ·.    DA VIS WRIGHT TREMAINE LLP
                         188 West Northern LightsBlvd., Suite 110'0.
                 3       Anchorage, AK 99503
                         Phone: (907) 257-5300
                 4-      scottbr~adwell@dwt.coni
                         annem·arietaveHa@dwt.com
                 5
                         Attorneys for Plaintiff'Alyeska Pipeline Service Company
                 6

                 7                             IN TB.E SlJPBRIOR COURT FOR THE STAtB OF ALASKA
                                                         THIR]) .JUDICIAL DISTRICT AT ANCHORAGE·
                 8
                         AL YES.KA PIPELINE SERVICE
                 9       COMPANY,

                1O                                          Plaintiff;

                11                  Vs.                                           Case· No., .3AN-l 9~ qSSYS:          er
                12       10HN ZINK COMPANY; LLC,

                1:3                                         Defendant.

                14
                                                                          COlVlfLAINT
                15
                                    COMES NOW Alyeska Pipeline Service Company (1'Alyeska''),. by and through
                i6
                         its attorneys Davis Wright Tremaine LLP, and for its Complaint against John Zink.
                17
                         Company, LLC ("John Zink';), alleges as follows:
                18
                                                       I.         PARTIES, JURlSDICTION, AND VENUE
                19
                                     1.         Alyeska is ·a Delaware Corporation with 'its principal place -of business in
                20.
                         Alaska;
                21

                         48 l4-6859-0979v,4. QI l.23,7!!-000001




                                                                                EXHIBIT A
                      Case 3:19-cv-00101-HRH Document 1-1 Filed 04/12/19 Page Page  1 of 41
                                                                              1 of 41
 1                 2.         John Zink fa a Delaware' limited Jiability company with its principal place

 2      ofbusiness 'in Wichita, Kansas.

 3                 3.         This Court has jurisdiction over the present matters pursuant to AS .

 4      22:.10.020.

 5                4.          Venue is proper in the Third Judicial District at Anchorage.

 6                                                IL          FACTUAL ALLEGA. TJQNS

 7                 5.         Alyeskais the entity that operates: the Trans-Alaska Pipeline System

 8.     (TAPS) as agent enbehalf of and under an operating agreement With the TAPS Owners,

 9                 6.         John Zink is in the business of manufacturing nnd selling commercial flares

10      and other equipment for emissions control and. clean-air combustion systems.

11                 1.         On or about May 5, 2016, Alyeska issued Purchase Order No . J631:4381.,

        Rev, 0 ("Purchase Order") to John Zink for the purchase. ofa flare tip (a piece .of

        equipment used to burn off crude tank vapors. for safety and to control air emissions) and

        :as.sodated components for use at Pump Station i of TAPS; located in Deadhorse, Alaska.

        The May ~.2016 Purchase Order included an agreement captioned "Comprehensive -PO

        terms and Conditions" executed. by-John Zink on March 11, 2016. The total cost to

l7      Alyeska to purchase the flare tip under this Purchase Order was $935,800.Q0.. John Zink

18      accepted and agreed to this Purchase Order on May 101 2016. True and correct cepies of

19      the Purchase· Order and agreement terms and conditions are .attached as Exhibit A

2.0

21
         COMPLAINT                                                                           3AN-1<J-OSSc.Jsc1
         Alyeska Pipeline. Service, Co1;,1pany v.. JohnZink. Companj!. lLC                             Page 2
        4&14-.6859-097'lvA 0T 1nn°000001




                                                               EXHIBIT A
     Case 3:19-cv-00101-HRH Document 1-1 Filed 04/12/19 Page Page  2 of 41
                                                             2 of 41
 l                  8.         Alyeska issued revised Purchase Order, No. i 63143 8 i, Rev. 1 to John Zink.

 2      en or about May l 7, 20 l 6 to order additional items for purchase.                      The revised Purchase

 3      Order incorporated the same Comprehensive PO Terms and Conditions of the original

 4      Purchase Order, The total GQ~t to Alyeska to purchase the flare tip under this new

 5      Purchase Order was $938,467.00. John Zink accepted                            and agreed to this revised.
 6      Purchase Order on May· 18, 2016. A true and correct copy of'therevised Purchase Order

 7      is attached ·as Exhibit B.

 8                  9.         .Alyeska Issued revised 'Purchase· Order No, 1.6:3 l438l, Rev. 2 to John Zink

 9      on or about July 25,. 2016 to order additional ·items for purchase. This revised Purchase

10      Order :in~orporated the same Comprehensive PO Terms and Conditions ofthe original

11      Purchase Order. The.total cost to Alyeska to purchase the flare tip under this revised

        Purchase Order was $983,568.50. John Zink accepted and. agreedto this revised
                                                                                                                .,
        Purchase Order .on July 28, 2'016.                        A true and correct copy of the revised Purchase Order
        is attached as· Exhibit C.

                    10.        The terms and conditions ·of the sale included John Zink's express warranty

        that the flare tip would be ofgood quality and workmanship. and free from                         all   defects

17      (latent or patent).

18                  11.        the terms and conditions of the sale further included John Zink's
19      agreement to indemnify Alyeska from. andagainstanyand allloss, liability, cost,.or

20      expense, and any              and all claims by Cr' liability to any th:ird party      for loss, damage or

21
         COMPLAINT                                                                                        3ANH<J-05:S'<./S Cl
         A_Jyeska. Pipeline,.. Sarvice 'Company •\>•. John Zink Company; LLC                                          Page 3
        48 IA0685\J-097<iv..4 o rf237s.60000.1




                                                                                                      EXHIBIT A
     Case 3:19-cv-00101-HRH Document 1-1 Filed 04/12/19 Page Page
                                                             3 of 41
                                                                   3 of 41
...



       .l      injury to persons or pro:perty which is' based on 9r iIJ. any manner arises out of John

       2       Zink' s _ performance or nonperformance ofthe Put chase Order to the extent that any loss,

       :3      damage, or injury results from John Zink's negligence.

       4                  12.         The purchased flare tip was· installed at Pump Station 1 in August 2016",

       5                   13.        Beginning in spring-2017, Alyeska.personnel at Pump Station 1 observed

       6       periodic episodes of black smoke emanating from 'the flare tip causing opacity events,

       7       and Alyeska attempted to develop methods t.o prevent or.minimize the opacity events

       8       until the cause could be identified and corrected.

       9                   14.        Alyeska was in communication withJohn Zink following discovery of the

      IO       opacity events 'in order to Jointly investigate and trouble-shoot the flare tip malfunction.

      11                  15.         Aspart of the investigation, Alyeska personnel took photos of the flare tip

      12       on July 1.1, 2017; The photos showed that the air diffuser, a primaryair/vapor mixing

      13       device, wasno longer in place onthe flare tip.

      14                   16;        Following the: July 11, 2017 photo inspection and in consultation with John

      15       Zink, Alyeska determined' that the flare needed to be shut down to confirm the causes of

      16       the malfunction and make repairs. The flare subsequently was shut down. from September

      .17      7, 2017 throughSeptember :12, 2017 for such assessment and repairs .

      1$                  1 7.       Alyeska 'inspected the flare tip while· out of service with oversight by John

      19       Zink's representative, Jed. Swenson, and determined that theair diffuser came loose and

      20

      2J        ·coM.PLAINT                                                                         3AN-t9" <15~'-1Sc1
                Alyeska: Pipeline· Servic» Cd11f1iany )•.. John Zink Company, Ll.C                             ·Page4
               4814,6~59-09'l9v.4 OIJ2378-bil.ObOI




                                                                                                EXHIBIT A
            Case 3:19-cv-00101-HRH Document 1-1 Filed 04/12/19 Page Page
                                                                    4 of 41
                                                                          4 of 41
,,




              fell as a result of failure of the. bolted connections attaching the airdiffuser to. the test-of

      2       the flare tip.

      3                 18..      The air diffuserhad been.attached with stx pairs- of a single bolt with a.

      ·4      single.nut: Alyeska's inspection concluded that thermal cycling and vibration: duringthe

      5       normal combustion process loosened the nuts allowing them to fall off of the bolts. Two

      -6      of the six pairs .of bolts and nuts were recovered· during the. inspection, and were
      7       consistent with JohnZink's design drawings anddocumentation in. terms ofmaterial and

      8       size..

      9                 19.       Industry standards related to the design and manufacture of flare tips, and

     10      .specifically pertaining to 'bolting, provide that measures should be taken to prevent

     11      'bolting from corning loos.e due to vibrations, and' the use      of b.olts with double nuts is
             recommended. these standards are specifically identified in Alyeska' s procurement

             speeifieanon for the flare tip: that-Was listed in the Purchase Order issued by Alyeska and

              approved by John .Zink.

                       20·.       Thefailure Of the air diffuser was the direct cause of the opacityevents in

             the months before the repairs were made.

     17                21.        Repairsmade to the flare tip includedremounting the existing diffuser cone,

     18       with double nutted bolts to prevent another mechanical failure. Representatives of.John

     19      Zink were involved in the decisions to repair the 'flare tip.

     20

     21
               C0/v1PLAJNT                                                                       3AN,19,0SS-y   $ Cl
              Atyeska Pipeline ServiceCompany v, John Zink Co1ilpa/1y, iLC'                                Page   5
             48 l.4°6859,0979.v.4 0 l 12J78,000001




                                                                                              EXHIBIT A
           Case 3:19-cv-00101-HRH Document 1-1 Filed 04/12/19 Page Page
                                                                   5 of 41
                                                                         5 of 41
                                                22..        JohnZink wasapprised ofand approved ofthe stepsrequired to repair the:

                              2       flare tip, including the need to hire subcontractors to perform the: work. Specifically with

                              3       respect to welding contractors, John Zinknoted in August, 2-0 fT, "webelieve Alyeska

                              4       will have a greater chance ofsuccess finding a local subcontractor to do the welding than

                              5 ·     John Zink. will. You.know the local subs better than us."

                              6-                23.        Alyeska subcontracted . as needed, purchased supplies, and otherwise

                              7       incurred costs in connection with the repair-of the flare tip. Alyeska's total costs of repair

                              ·8      were $1,188;973 .44 .. A true and correct summary of costs incurred 'by Alyeska to repair

                              '9      the flare tip· are attached as Exhibit D.. In addition to the costs outlined-in Exhibit D,

                             lO       Alyeska incurred internal costs associated with shifting Alyeska resources from other

                             n        pipeline projects and operations, and has or may incur costs and Stiffer consequences as- a.
             0

~            -~ ~            12       result of potential air permit violations arising from the- opacity events .
.J           -~--~ ~
 =
 QJ
                :-
                 M If')
                     IM
·;; .,, I~ 8                 13                 .24,:      Alyeska sentJohn Zink notice of a potential warranty claim in connection
 e ·w /:lJ .0- o-.
-~ -~ !E· ::
S      o _:~ ~ i1:           14       with the flare tip on July              18,201.7. Alyeska subsequently followed up with a February
-..c
.. ~
       :::    E
         .-( ~ ~.g
                     <:
   s.;. ...J t::· on,.....
3::          ~• ~ :2         '15      14, 2018 warranty and indemnification claim to John Zink ~y email which included
-~            5:"g ~
 (U          ~-<~
0
             gg       e      16       details of the costs incurred.

                             17                 25.        Johq link denied Alyeska's warranty claim, stating that "our warranty

                             18       obligations under Section 3 [ofthe terms and conditions]              are for' the direct cost of repair
                             19       or replacement ofthetip. [John Zink] believes that we met and exceeded out contractual

                             20
                             21
                                       COMPLAINT                                                                               3AN-19-055"4S   Cl
                                        A lyeslia Pipeline Service Co11ipany v. John Zink-Company, LLC                                   rage 6
                                     -'181 ,i._r;ss'i-ti.979v.4 o i.12:i'/s,00000 r




                                                                                                                           EXHIBIT A
                                   Case 3:19-cv-00101-HRH Document 1-1 Filed 04/12/19 Page Page
                                                                                           6 of 41
                                                                                                 6 of 41
  ]      obligations by providing the advance supply of repair components as well as the onsite

  2      support rendered'. at the time of the inspection and repair,"

  3                26.         Despite John .Zink's warranty and indemnity obligations under the

  4      applicable terms and conditions, Joho Zink bas                        not reimbursed Alyeska any of its costs
  5      incurred in connection with the repair of the flare· tip andhasbilled Alyeska for John

  6      Zink's personnel time spent evaluating and repairing the defective flare tip.

  7        ill.        FIRST CAUSE. OF ACTlON-.BREA.CH OF CONTRACT WARRANTY
                                                                      _PRO-VISIONS
  8
                   27.         The terms and conditions of the Purchase Order under which Alyeska
  9
         purchased the flare tip included JohnZink's expre-ss warranty that the flare tip would be
to
         of good quality and. workmanship and. free fromall defects (latent or patent).
1.1
                   28_.        The flare tip was .not of good quality and workmanship or free from all

         defects (latent or patent),

                   29.         The terms and· conditions of the Purchase Order under which .Alyeska

        purchased the flare tip included John.Zink's express warranty that the flare. tip would

        conform to all specifications, drawings, descriptions andstatementsof work furnished;

         specified or agreed to in the Purchase Order.
17
                   30.         The flare tip did not conformto all specifications, drawings, descriptions
18
        and statements of work furnished, specified or agreed to in the Purchase -OrcJ.t;!.r.
l9
                   31.         Under the terms of John Zink's warranty, John Zink was required to repair
2.0
         or replace the flare tip .
.21
         COMPLAINT                                                                                        3AN--f9-0S"S4 Ser
         Alyeska Pipeline S~,:vic:p·(:";';flanj' v. John Zink Company, Ll.C:                                        Page 7
        481_4.68:i9so<i79v.4 01 i2J78-qOO_OOI




                                                                                                      EXHIBIT A
      Case 3:19-cv-00101-HRH Document 1-1 Filed 04/12/19 Page Page
                                                              7 of 41
                                                                    7 of 41
                   32.        in consultation with John. Zink, Alyeska incurred. at least $1,188,97.3A4 in
 2       costs to repair the flare tip. All of Alyeska'scosts.were incurred directly in connection

 3       with the repair of the flare tip and are costsJohn Zink would have incurred had: 'it

 4       completed the· repair itself rather than haying Alyeska complete the repairs with John

 5       .Z:ink':S consultation.

 6                 33.        John Zink refused to reimburse A.Jyeska's costs ofrepair..

 7                 34.        By refusing to reimburse Alyeska' s costs, John Zink is in breachof the
 8       warranty provisions of the flare. tip Purchase Order.

 9                 35.        Alyeska has been damaged by John Zink\s breach      or warranty in the
10       .amountof at least $1,188,973.44 with the exact amountto be proven attrial,

                   3'6.       JohnZink is liable to Alyeska for John Zink's breach of warranty.

         IV.        ·SECbND CAUSE OF.ACTION-·'BREACH OF CONTRACT lNDEMNlTY
                                                                     PROVISION

                   37.        John Zink is obligated to indemnify Alyeska under the terms and conditions

         of the flare tip Purchase Order from and against any and. all loss, liability, cost, or

         expense, and any and all claims by or liability to any third party for Joss, damage or-

         injury to persons or propertywhich.isbased on or in any manner arises out of John
17
         Zink' s performance or nonperformance of the Purchase: Order to the extent that any loss,
.18
         damage, 'or injury results. from John Zink's negligence.

                   3 8.       John Zink was negligent by designing and providing a. flare tip with an air
20
         diffuser attached by bolts. with single nuts,
21
          COM.PLAINT                                                                        JAN-1.9- or;sy 5 Cl
          Alyeska- Pipeline Service Co11_1pa11y y. John Zink Company, lLC                               PageS
        .4814-6859-0979y.4 OU 2378-000001




                                                                                        EXHIBIT A
      Case 3:19-cv-00101-HRH Document 1-1 Filed 04/12/19 Page Page
                                                              8 of 41
                                                                    8 of 41
 t                  39,         As a result of John Zink's negligence, Alyeska incurred costs of at least

 2       $1, 188;973 .44 to third-party-contractors and suppliers to repair the flare tip.

                    40.         Despite demand, John Zink has refused to reimburse Alyeska for its Iosses,

 4       liabilities, costs, or expenses caused by John Zink' s negligence.

 5                  41..       'B:Y refusing to.reimburse Alyeska's costs incurred as a result of John Zink's

 6.      negligence, John Zink _1s in breach of the indemnity provisions                               or the flare tip Purchase
 7       Order.

 :s                 42.         Alyeska has been damaged by John Zink's breach of its indemnity

 9       obligations in the amount of at least $:1, 188,973.44 with the exact amount to beproved at

10       trial.

11.                 4J.         John Zink is liable to Alyeska for Alyeska 's damages resulting from John

         Zink's breach of its indemnity obligations.

              V.     THIIID CAUSE OF ACTION-VIOLATION OF ALASKA'S UNFAIR
                  TRADE PRACTICES AND CONSUMER PRO:fECTJON A.Ct {"UTPA"}

                    44.         The UTP A makes unlawful "unfair methods of competition and unfair or

         deceptive acts or practices in the conduct                              of trade or commerce .."
                    45.         Specifically, While the UTJ>A does not limit the kinds of unfair and-
i7
         deceptive actsthat am prohibited, the act prohibits the following practices:
18 . ·
                                ( 4) representing that goods or services have sponsorship,
19                              approval, characteristics, ingredients, uses; 'benefits, or
                                quantities that. they do not have or that a person has a
20                              sponsorship, approval, status, affiliation, oreonnection that the
                                person. does rrot have;
21
          CQtvt{'.l.,AlNT                                                                                          3AN~l9-o5'S4S c1
          tlljie.1ku P.ipd(ne Sel1!ice Coi111i1.mj> )'. John Zink Company, LLC                                                Page-9
         <1s 14-6ssq.ognv..4 0112'.ln-0·00001




                                                                                                               EXHIBIT A
     Case 3:19-cv-00101-HRH Document 1-1 Filed 04/12/19 Page Page
                                                             9 of 41
                                                                   9 of 41
                                       2                           ( 6) representing that goods· or services ate of a particular
                                                                   standard, quality, or grade, or that goods ate of a particular
                                                                   style or model, if they are of another;

                                       4
                                                                   ( 11) engaging in any other conduct creating: a. likelihood of
                                       5                           confusion  01' of misunderstanding and that misleads, deceives,
                                                                   or damages a buyer or a competitor in connection with the sale
                                       6                           or advertisement ofgoods or services;

                                       7                          (12): using or employing deception, fraud, false pretense, false
                                                                  promise, .misrepresentation, or knowingly concealing,
                                                                  suppressing, or omitting a material fact with intent. that others
                                                                  relyupon the concealment, suppression, or omission in
                                       9                          connection with the sale or- advertisement of goods or services·
                                                                                or
                                                                  whether riot a person has in fact been. misled, deceived, or
                                      10                          damagedj.]       ·

                                      ll               46.        By selling the flare tip to Alyeska, John Zink was conducting trade or
                  g
~
..J                           g;
                              ,.; .   12.   .cornmerce .
..,.J.            ~ ~ ~


1 ~ ii' i
 a,)              C/) 0,      "II')



                                      13               47.        John Zink represented to Alyeska thatthe t1are tip it sold to Alyeska was of
 cul..i:tno--
 J,:.    ·u:. :c:       ,r,     ~

: o :3']
.i::
          .z•
     E < ..
          :::
                                      14    good workmanship and quality, and John Zink warrantied its product.
. eP·      .-i:   :,g .v·g
. '-     ....:Z   ,::   en    r')


~                 ~• ~· ;2            15               48.        John Zink violated the UTPA by providing.a flare tip        that was not ofthe
-·~               ·~ g·.~
 .,i              ~     <~
0
                  ~           e:.     16    standard, quality, or grade represented.

                                      17               49.        John Zink further violated the UTPA by        construing the direct .costs or repair
                                      18    coveted by         the product warranty sonarrowly as to exclude any recovery by Alyeska
                                      J9    under the warranty for .all costs Alyeska incurred to repair the defective flare· tip,

                                      20

                                      21
                                              (;OMPLA!NT                                                                             JAN-19.0SS-'-/Sc1
                                              Alye.1ka Pipeline Service Company !'. John Zirik·C:ompany. .LLC                                 Page 'J.O
                                            ·48,l4Ail!59-0979v.4 011.2378-f)OOOOI




                                                                                                                                 EXHIBIT A
                                       Case 3:19-cv-00101-HRH Document 1-1 Filed 04/12/19 PagePage
                                                                                               10 of10
                                                                                                     41of 41
                     50·.       By applying the warrantyin such a way that Alyeska's costs of repair-
                                                                                                    ·

     2    costs "incurred with oversight and knowledge of John Zink-> exceed the costs of the

     3    :product in the first instance, John Zink has acted unfairly and deceptively in the 'conduct

     4    of trade or commerce.

     5               51.        Alyeska Was damaged by John Zink's unfair and 'deceptive conduct in the-

     6.   amount of at least.S], l 8:8,973 .-44 with the exact amount to be· proved at-trial.

     7               52.        John Zink is Iiable to Alyeska under the UTPA for Alyeska's damages,

     8    triple damages under the UTPA, and Alyeska's fullattorneys' fees "in bringing this .acfion.

     9                                                  VI.        PRAYER FOJl REL1EF

 10                  WHEREFORE, Alyeska prays for relief as follows:

 11                  A.         for judgment against John Zink and in favor of Alyeska in the full amount

          of all. damages sustained by Alyeska as a result of John Zink's breaches, of contract and

          violations of'the UTPA~

                     B-.        For an award of triple damages under the UTPA;

                     C.         For an awardof attorneys' fees andcosts, including full attorneys' fees.

          underthe UTP A;

 17                  D.         For prejudgment interest at the highest rate. allowed by law; and
./
 18                 E.          For such other and further relief as this court deems just and equitable.

 19

20

2.J
           CO/v!PLAINT                                                                         3ANctl}-Ot,S45   Ct
           A lye ska Pipelin« $en•ic'i!, Company ». .John Zink Company, LLC                             Page }I
          4814-6859-09791:A" Ill l.2378"-000001




                                                                                           EXHIBIT A
     Case 3:19-cv-00101-HRH Document 1-1 Filed 04/12/19 PagePage
                                                             11 of11
                                                                   41of 41
               DATED this          8!h     day of March, 2019.

2
                                                                  Davis. Wright Tremaine LLP
 3                                                                Attorneys for Plaintiff Alyeska Pipeline Service
                                                                  Company
4

 5

 6

 7

 8

 9

10

11




17

18

19

20

21
      COMPLAINT                                                                                    3AN-19-OS"S'-IS Cl
      Alyeska Pipeline Service Company v. JohnZink Company. LLC                                             Page 12
     4814-6859'097')v..4 0112378-00000,1




                                                                                                EXHIBIT A
 Case 3:19-cv-00101-HRH Document 1-1 Filed 04/12/19 PagePage
                                                         12 of12
                                                               41of 41
                                                                                                                   Page 1 of 3
                                                                                                     Purchase Order# 16314381
                                                         PURCHASE PBPt:B


                                                                       P.urehase Otd0r No       16314381
                                                                                    Revision    0
Supplier OelaHs
JOHN ZINK COMPANY, LLC                                                       .PO Issue Date     05-MAY-2016
11920 EAST Af>ACHE                                                            Revision Date     .
1ULSA
OK                                                                    .Buyer coritact Nam~      Daniels,Netarte
74116                                                                      Buyer Tele'ph?~e     907-787-8310
United States
Supplier Contact Name;      Josh Kimrey                                       ~uyer Einell      Natalie.Danlels@alyeska.plpeline.com
                                                                      Reference Doc':"'lent
Phone:
Fax:
Email:


Invoice direct to: Acc,ountsPavab/e@A/yeska.pipelfag.t;.QC!l, or Fax Invoice to: 907-762-2603, or Mall Invoice USPS to:
Alyeske Pipeline Service Company, Alln: Accounts Payable, P. 0. Box 196606, Anchorage AK 99519-6506

         Payment Term a              Tranalt 1'ype              Carrier Name                   FOB Point                   FOB Code

             N11t30                    S011 Below               To St> Arranged                TULSA.OK                   Freight Collect
                               Alyeska Central Warehouse
                               Alyaska Pipeline Service Co.
     Primary Ship To           709 BidwiH Avenue
        Location:
                               FairbanKs, AK 99701
                               United States

                               THIS PURCHASE ORDER DATED 5/5/16 IS ISSUED TO REPLACE THE ORIGINAL PO #18312482
                               DATED 3/16/16 FOR THE SOLE PURPOSE OF ESTAl3LlSHING A NEW VENDOR NUMBER TO CORRECT
                               SUPPLIER PROFILE IN AL YESKA'S INTERNAL ENTERPRISE BUSINESS SYSTEM. IN ADDITlON, REFERENCE
                               TO UCC-1 REQUIREMENT HAS BEEN DELETED. THIS REQUIREMENT HAS BEEN SUPERSEEDEO BY
                               KOCH CHEMICAL TECHNOLOGY GROUP, LLC CORPORATE GUARANTEE DATED 4122/16, ALL OTHER
                               TERMS AND CONDITIONS OF ORIGINAL PO REMAIN UNCHANGED.

                               ORIGINAL PO FOLLOWED WRITTEN QUOTATION BY JOSH KIMREY ON JOHN ZINK COMPANY LLC QUOTE
                               #15-S1349, REV 7 DATED 3/10/16 ANO CLARIFICATION EMAILS DATED 3114/16 AND 3/15/16 FROM
                               JOSH.KlMR.EY@JOHNZJNK.COM 91~234-5702.
                               av SHIPPING THE GOODS SPECIFIED HERIN, OR ACKNOWLEDGING RECEIPT OF THIS ORDER, SEU.ER
                               AGREES TO THOSE NE GOT IATEO TERMS AND CONDITIONS BE1WEEN ALVE SKA PIPELINE AND
                               JOHN ZINK COMPANY LLC INCLUDE.0 HERIN OR ATTACHED HERETO AS WELL AS THOSE SH FORTH
                               ON THE FACE OF THIS ORDER PURCHASER HEflEBY OBJECTS TO ANY DIFFERENT OR ADDITIONAL
                               TERMS CONTAINED IN THE SELLERS ACCEPTANCE OF THIS ORDER.

                               ADDITIONS OR REVISIONS TO SPECIFICATIONS SHALL NOT £IE MADE WITHOUT PRIOR
                               WRITTEN AUTHORIZATION FROM AL YESKA BUYER.

  Special Instructions J       PROCUREMENT SPECIFICATION; PROJECT G014-HSP1/REVt - PS01 FLARE TIP AND ASSOCIATED
   Notes to S11ppliet;         COMPONE'!'S.

                               ALYESKA MASTER SPECIFICATION G540 • PACKAGING, CRATING AND SHIPPING GUIDELINES.

                               SUBMITTAL DATA REOlJIREO PER PROJECT SPEC G014-HSPl/REV1 MUST BE SUBMITTED DIRECTLY TO
                               THE RESPONSIBLE ENGINEER FOR APPROVAL PRIOR TO START OF FABRlCATION, ALL COMMUNICATION
                               MUST BE COPIED TO THE BUYER.
                               PROJECT ENGINEER: THOMAS MARCHESANI Thoma5,Marchesanl@alyeska-pipellm1.com

                               SUPPLIER MUST PROVIDE FABRICA TJON SCHEDULE WITHIN 1 WEEK OF APPROVED PlJRCHASE ORDER
                               TO Al YESKA BUYER.

                               ALL PROGRESS PAYMENT INVOICES MUST INCLUDE THE APPROPRIATE DOCUMENTATION TO VERIFY
                               EACH MILESTONE PAYMENT REQUEST.

                              EXPEDITED DELIVERY REFERENCED ON THE PURCHASE ORDER LINE ITEM #7 PER THE AGREEMENT
                              IS PRORATED ON A DAILY BASIS NOT TO EXCEED 5155,500.00. THE EXPEDITED DELM:RY EXPIRES ON
                              AUGUST 16, 2016,

                              VENDOR IS REQUESTED TO NOTIFY BUYER IN THE EVENT THAT THE SHIP DATE L!STEO ON THE
                              PURCHASE ORDER CHANGES.




                                                 EXHIBIT A, Page 1 of 8
                                                                                                                          EXHIBIT A
   Case 3:19-cv-00101-HRH Document 1-1 Filed 04/12/19 PagePage
                                                           13 of13
                                                                 41of 41
                                                                                                                          Paga 2of 3
                                                                                                            Purchase Order# 16314381
                                 SHIPPING TO BE DETERMINED BY ALYESKA PIPELINE.

                                 IT SHALL BE THE VENDORS RF.SPONSIBILITY TO ENSURE THAT MATERIALS LISTED ARE
                                 PROPERLY PACKAGED AND PROTECTED FOR RECEIVING AND INSPECTION AT APSC FACILITY.

                                 P.O. NUMBER MUS1 BE SHOWN ON ALL SHIPPING DOCUMENTS, INVOICES AND ANY
                                 CORRESPONDENCE RELATING TO THIS ORDER.
                                 ;..

                                 VENDOR SHALL ACKNOWLEDGE RECEIPT AND ACCEPTANCE OF THIS PURCHASE ORDER
                                 BY COMPLE11NG AND RETURNING THE ATTACHED ACKNOWLEDGMENT FORM TO:
                                 NATALIE DANIE.LSNalalie.Oanlels@alyeska,pipeline.com OR FAX: 907.787.8730




    Line         Part Number/Description                Suppller Ship Oate     j   Quanuty     I    UOM
                                                                                                              I   Unit Price
                                                                                                                      !USDI
                                                                                                                                j    Amount (USO)
           Item Number (CID): 255006
                                                             16-AUG-2016                           Assembly              o.oo                       0.00
           Item Short OescrlpUon;                        Ship To Location: Alyecke Central Waretioose Alys ska Pipeline Service CQ. 709 Bldwlll
           FLARE.ASSEMBLY                               Avenue Felrbonks, AK 99701 United States

           Item Long Description: TO                    Notes:
           REPLACE MODEL FAB/F 48"
           AIROIL-FLAREGAS FLARE TIP
           ASSEMBLY. REPLACED DRAWING
           NUMBER M37671. NEW OR
           UPDATED DRAWING SUBMITTAL
           REQUIRED FOR PURCHASE ORDER
           COMPLETION.

           Model:
           Part#:FABRICATED BASED ON DWG
           AA37671
           Manuracturer:JOHNZINK
2                                                                                                    Each           3,600.00                3,500.00
           Item Short Description: Process
           Engineering                                  Ship To Locallon; AJyesl!a Cenlrel Warell0u$8 Alyeska Pi.Deline SetVice Co. 709 Bl1;JwiJl
                                                        Avenu" Fairbanks, AK 99701 United Stales
           Item Long Oe.scriptlon:
                                                        Notos:


3                                                                                                    Each         233,04-0.00             233,040.00
           Item Short Description: Payment
           Progress, 30¼ Invoiced on Issuance or        Ship To Loeatlon: A!yeska Central Warehouse Alyeska Pipeline Service Co. 709 Bldwlll
           Drawings for Approvol                        Avenue Fairbanks, AK 99701 United Slates
           Item Long Oescripflon:
                                                        Nolca:

4                                                                                                    Each         310,720.00              310.720.00
           Item Short Description: Payment
           Progress, 40% Invoiced on Receipt of the     Ship io Location: A!yeska Centret Warehouse Alyeska Pipeline Service Co. 709 Bidwilr
           Major Alloy 800 Plate and Document           Avenll!I Fairbanks. AK 99701 United States
           Submittal of that Ma1er1a1 Belng Allocated
           to Project
                                                        Notes:
           Item Long Dcscrlotlon:
5                                                                                                    Each         194,200,00              194,200.00
           Item Short Description: Payment
           Progress, 25% Invoiced Upon Notification     Ship To L~atlon: Alyeska Central Warehouse Alyeska Pipeline SeN~ Co. 709 BldWill
           or Readlnass to Ship                         Avenue Falrbank3, AK 99701 United Slates
           Item Long Description:
                                                        Notes:

6                                                                                                    Each          38,840.00               38,840.00
           Item Short Description: Ptiyment,
           5% Invoiced Upon Receipt and                 Ship To Looallon: Alyeslle Central Warohouse Alyeska Pipeline Sllrvlce Co. 709 Bldwill
           Acceptance of all Submitlal                  Avenue Fairbanks, AK 99701 United Slates
           Requirements by A!ysska Pipeline
                                                        Notos:
           Item Long Description:

7                                                             19-JUL-2016            155500          Each               1.00              155,500.00
           11am Short Description: E;xpedlled
           Delivery, Pro•Rated 18·22 Weeks
                                                        Ship To Location; Alyes~a Central WarehollSe Alyeska Pipeline SetvlC$ Co. 70$ 8/d'Mil



                                                    EXHIBIT A, Page 2 of 8
                                                                                                                                    EXHIBIT A
    Case 3:19-cv-00101-HRH Document 1-1 Filed 04/12/19 PagePage
                                                            14 of 14
                                                                   41of 41
                                                                                                                                      Page 3 of 3
                                                                                                                       Purchase. Order# 163143!11
              .                                      I                                      '                   I
  Llne
          -- -
                  Part Numbcr/Dgscrlp\lon
                                       -·
                    . -·: :~--·--. ·- ..... -·--
                                                     ;: Supl)licr Ship. Dilt~ JI Quantity
                                                   ··-~--    ···-- ---   .   ..,   __   ,       ~---.,_ . _ . . ! . u9M lI
                                                                                                           ,-.,-,
                                                                                                                             Unil ~~~e :
                                                                                                                                t
                                                                                                                                                  Amount (USO)
                                                                                                                                         .i-. ---•------·
                                                            Avenue Fairbanks. AK 99701 unnec States
          Item Long Description:

                                                            Noles:




                                                                                                     Purchase Order Total Amount: $935,800.00

                                                                                                        ALYESKA   PIPELINE   SERV.ICE    COMPANY
                                                                                                        ACTING as AGENT for ancl on be1'181f or the
SUPnR ACCEPTED AND AGfEED TO                                                                            OWNERS or the Trans-Alaska Pipeline System

  y~ ~                                                                                                  (TAPS)



Print Nan-;~: _ \) oS \..     t( I ('(\__.<.=
                                          :.. ~
                                              =t----

By:   ~l,~1'12,~t. . C LU. .            M"/1~/ZOU~                                                       6.         / ....
                                                                                                                                ~   ;   ::.··-'_·_.----··· ...
          (Supplier)                     (Date)                                                           y. ~ ;A~~nl)                   :Date)




                                                         EXHIBIT A, Page 3 of 8
                                                                                                                                                  EXHIBIT A
      Case 3:19-cv-00101-HRH Document 1-1 Filed 04/12/19 PagePage
                                                              15 of 15
                                                                     41of 41
                               COM PRE HENSIVE PO TE RM S AND CONDIT IONS


l. Offer and Acceptance: This Purchase Order, including any attachments ("PO") is un offer to purchase and may be
   accepted by Seller either in writing or by conduct which recognizes the existence or formation of a contract including,
   without limitation, the delivery of any goods to Buyer. Any such acceptance is limited to the express terms of this PO.
   Buyer hereby objects to and rejects any proposal for additional or different terms or any attempt by Seller to vary any
   of the terms of this PO, and any such additional or clifforent terms or variances shall be deemed material. Any such
   proposal or attempt by Seller that would materially change the description, quantity, price or delivery schedule of the
   goods shall constitute a rejection of this offer. Any other such proposal or attempt shall not operate as a rejection, but
   this offer shall be deemed accepted by Seller without regard thereto.

2. Description and Quality of Goods; All specifications, drawings and descriptions set forth or referred to herein and
   (to the extent not incunsistent with such specifications, drawings and descriptions) all statements and representations
   made by Seller regarding the quality or properties of the goods purchased are 11 part of this PO, and Seller shall furnish
   the goods in strict accordance therewith. No changes in Buyer's design, drawings or specifications or in the quality,
     quantity or nature of the goods shall be made unless authorized by Buyer's authorized representative in a written
     amendment to this PO accepted by Seller. If Seller notes any inconsistency or inaccuracy in information furnished by
     Buyer or if Seller believes purchaser's design should be modified, Seller shall notify Buyer in writing. No review or
     approval by Buyer of Seller's design, specifications, drawings, test procedures, practices or methods shall relieve
     Seller from any of its obligations under this PO.

3.   Warranties: (a) Seller expressly warrants that it shall deliver good and marketable title to all goods furnished
     pursuant to this PO ("Products") free from defects, liens and encumbrances; (b} Seller warrants that the Products (1)
     will be of good quality and workmanship and free from all defects (latent or patent); (2} will conform to all
     specifications, drawings, descriptions and statements of work furnished specified or agreed to in the PO; (3} will
     conform to any samples and to any statements made on the containers, labels, sales literature or advertisements for
     such Products; and (4) will be adequately contained, packaged, marked and labeled. (c) These warranties shall he in
     effect for the period or· the earlier of 24 months after the date that the Products are available for shipment or J 2
     mouths after startup of the Products. If during the warranty period any goods prove upon examination by Buyer not to
     meet the warranties set forth above, Setler will repair the Products or supply identical 01· substantially similar
     replacement Products EX Works Seller's manufacturing facility, as determined through mutual agreement between
     Seller and Buyer al the time. Any replacement Products will be warranted for the unexpired portion of the warranty
     period applicable to the particular Products or eight (8) months, whichever is longer, but in no event will the extended
     warranty period exceed eight (8) months after the expiration of the original warranty period. (d} Seller will not be
     responsible for the costs of removal, installation, re-installation or making of access of any goods or items, where
     such removal, lnstullation, re-installation or making of access is required to repair or replace any defective Products.
     Furthermore, Seller will not be responsible for nnd assumes no liability for materials or workmanship, labor costs or
     other related expenses for any work performed by third parties in the repair or replacement of defective Products. (e)
     The warranties set forth in this Agreement will be voided iflhe Products have not been stored, installed, maintained or
     operated in accordance with accepted industrial practice or any specific instructions provided by Seller. (f) ALL
     WARRANTIES OR REPRESENTATIONS NOT SPECIFICALLY INCLUD£D IN THJS PO, INCLUDING THOSE
     WiTH Rl!SPEC'f TO Ml::l<C!-iA.NTAl:HLlTY OR Fn'NESS FUR ANY PARTICULAR PURPOSE WHETHER
     EXPRESSED, 1MPI.TED, STATUTORY OR ARISJNG FROM A COURSE OF D£ALINU, USAGE OF THE
     TRADE OR OTHERWJSE WITH RESPECT TO ANY PRODUCTS ARE EXPRESSLY EXCLUDED. BUY~R'S
     REMED1ES FOR BREACH OF WARRANTY ARE SPECffICALLY UMITED TO THE REPATit OR
     REPLACEMENT OF THE PRODUCTS AND ARE EXCLUSIVE OF ALL OTHER REMEDIES. Seller's
     obligations under these warranties shal) survive and be unaffected by any inspection, testing, acceptance, payment
     and/or use. ln the event of Seller's failure to repair or replace such nonconforming Product within a reasonable time
     given the totality of the circumstances, Duyer, after reasonable notice to Seller, may repair or replace such Product
     and charge Seller for all costs reasonably incurred by Buyer in doing so.


                                                         Page 1 of 5


                                                EXHIBIT A, Page 4 of 8
                                                                                                           EXHIBIT A
           Case 3:19-cv-00101-HRH Document 1-1 Filed 04/12/19 PagePage
                                                                   16 of16
                                                                         41of 41
 AlyeQ ~
             _/
 4.    Quality: Seller warrants Iha! it has a Quality Assurance Program that provides for the quality of the Products furnish
       under this PO.

S.    Indemnification; Seller shall indemnify, defend and hold harmless Buyer from and against any and all loss, liability,
      cost or expense, and any and all claims by or liability to any third party for loss, damage or injury to persons or
      property which is based on or in any manner arises cul of Seller's performance or nonperforrnauce of this PO, but
      only to the extent that any loss, damage, or injury resulted from tbe negligence or willful misconduct of Seller.

6.    Infriugemcnt of Third Party Rights: Seller agrees to defend, indemnify and hold harmless Buyer against any and all
      loss, liability, costs or expenses, and any and all claims by or liability to any third party for loss, damage or injury
      arising out of any actual or alleged infringement of any United States or foreign patent, trademark, copyright or other
      intellectual property right arising from the sale or use of any Product supplied by Seller under this 'PO. In case any
      Product or any part or use thereof, is held to constitute an infringement, Seller shall, at its own expense, either procure
      for Buyer the right to continue using such Product or part or replace the same with a substantially equal but non-
      infringing Product meeting the requirements of this PO. Seller's obligations under this Article 6 shall not apply to any
      liability for infringement (i) of any method patent where the Products are used with other apparatus for carrying out a
      process resulting in a combination of steps which is deemed to infringe a method patent or patent directed to a
      combination of steps, (ii) where the Products are modified by Ruyer, (iii) where the Products are used by Buyer in a
      manner different than the use communicated to and understood by Seller al the time the Products were sold to Buyer
      and such use constitutes infringement, or (iv) with respect to claims of infringement where the Products were
      designed and manufactured in accordance with the design or specifications furnished or required by Buyer.

7.    Inspection, Testing and Acceptance or Rejectlon, All Products shall be subject to Buyer's inspection. If Buyer
      intends to carry out inspections or testing of the Products prior to shipping and/or during their manufacture, this PO
      will so slate. If any inspection or lest is made 011 Seller's premises, Seller, without additional charge, shall provide al!
      reasonable facilities and assistance for the safety and convenience of Buyer's inspectors. Such inspections and tests
      shall be performed in such a manner 11s lo no! unduly delay the work. 'Buyer shall include instructions in the
      specifications for Seller to notify Buyer in advance of readiness for any lest or step in the inspection process. Seller
      shall give Buyer the PO number, tho locntion of Seller's plant and whether all or part of the Product is ready for
      inspcctiou. All work shall be prepared so as to permit complete inspection for conformity to rhis PO and any
      applicable specifications. Neither the opportunity to inspect, nor the conducting of any inspection and/or testing shall
      be deemed to constitute acceptance of Products by Buyer or to relieve Seller from its own testing, inspection and
      quality control obligations. Buyer snail have the right to inspect and function test the Products within thirty (30) days
      from installation of Products at Pump Station 1, notwithstanding any prior inspection or testing by Buyer. All
      detective or nonconforming Products may be rejected by Buyer without prejudice to any other rights Buyer may have
      by reason of such defects or nonconformity, provided that if Buyer fails to perform a function lest and/or reject the
      Products within nine {9) months after the date the Products are available for shipment, the Products shaJI be deemed
      accepted. Thereafter, claims for non-confonning Products shall be subject exclusively to the warranty provisions in
      paragraph 3.

8.    Time of Performance and Delivery. Time is of the utmost Importance in the performance of this PO by Seller.
      Seller shall inform Buyer immediately whenever it has reason to believe that circumstances within or beyond its
      control are likely to delay or prevent Seller's timely performance under this PO. Notwithstanding anything to the
      contrary contained in this PO, in the event that delivery of the Products is delayed for reascns attributable to Seller,
      Seller will pay to Buyer liquidated damages (as n genuine pre-estimate of loss and not as a penalty) of0.5% per day of
      the total price of the PO (not including any bonus value) up to a maximum. of 5% of the total PO price. Such daily
      liquidated damages shall be paid by Seller for each day past 22 weeks from the date of execution of this PO that
      Product is not ready for shipment. Buyer shall not impose liquidated damages if delivery is complete except for
      minor items which have no adverse impact on the installation schedule of the equipment, or if the Buyer suffers no
      demonstrable financial Joss, in form of liquidated damages, as the result of the Seller's delayed delivery. Payment of
      liquidated damages shall be Buyer's sole remedy for delay until the maximum amount of liquidated damages is
      reached.
                                                          Page 2 of 5                                                J /4,&r,


                                                   EXHIBIT A, Page 5 of 8
                                                                                                                EXHIBIT A
           Case 3:19-cv-00101-HRH Document 1-1 Filed 04/12/19 PagePage
                                                                   17 of17
                                                                         41of 41
9. Terrnlnatiom Buyer shall have the right lo term inate this PO or any part at any time with or without cause by written
   notice to Seller. (a) With Cause: Buyer may terminate all or part of this PO with cause by written notice to Seller
   under tho following circumstances: (i) Seller foils to make any delivery in accordance with the agreed delivery date or
     schedule or otherwise breaches or fails to comply with any other material obligation under the PO end fails 10
     commence to cure such breach within five (5) business days after receipt of notice of same from Buyer, (ii) Seller
     fails to make timely progress in the production of the Products so as Lo create reasonable grounds for Buyer's
     insecurity with respect Lo Seller's performance of its obligation under this PO; (iii) Seller becomes insolvent; (iv) any
    proceeding in bankruptcy, reorgnnization or for the appointment of a receiver or trustee is filed by or against Seller; or
     (v) Seller makes an assignment for the benefit of its creditors. 1n the event of termination for cause, Buyer may
    purchase or otherwise acquire the Products elsewhere on such terms or in such manner as Buyer may deem
     appropriate and Seller shall be liable to Buyer for any excess costs or other expenses reasonably incurred by Buyer.
    Buyer will make good faith efforts to mitigate its damages. Buyer shall have no obligation for costs relating to any
    Products not delivered to Buyer before notice of termination is given to Seller, and title to same shall remain with
    Seller. Buyer's exercise of the rights described above shall be without prejudice to any other rights or remedies it may
    have. Any waiver by Buyer of any breach or default by Seller shall not constitute a continuing waiver or a waiver of
    any other breach or default. (b) Without Cause: Auyer may, at any time, terminate this PO without cause by giving
    written notice of termination to Seller. In the event of such termination, Seller shall immediately stop work under this
    PO and immediately cause its suppliers and subcontractors to cease such work. Seller shall be entitled to (a)
    reimbursement for any reasonable non-recoverable direct costs for labor and materials incurred in the performance of
    this PO prior to its termination, (b) along with those costs which arose out oJ' or resulted from the cancellation, such as
    tennlneting orders with suppliers, plus (c) a terminatlon fee equal to twenty-Iive percent (25%) of the PO price. In no
    event shall Seller be entitled to reimbursement for costs incurred by Seller for work performed after its receipt of the
    termination notice or costs incurred by Seller, Seller's suppliers or subcontractors which could have reusonably been
    avoided. The value of any material paid for by Buyer but left in the hands of Seller shall be taken into account in
    calculating the amounts due Lo Seller. In the case oftcnnination by Buyer of all or part of this PO without cause, any
    claim by Seller for such termination must be submitted to Buyer in writing no Inter than ninety (90) days after Seller's
    receipt of such termination notice. Seller waives any claim for reimbursement of the costs provided for herein if Seller
    fails to notify Buyer in writing of such claim within ninety (90) days after Seller's receipt of notice of termination.

l 0. Assignment: Seller shall not, without Buyer's prior written consent, which Buyer shall oot unreasonably withhold (a)
     assign this PO or any right or interest therein; or (b) delegate any obligation that it owes to Buyer under this PO. Any
     attempted assignment or delegation shall be void and ineffective for all purposes unless made in conformity with this
    paragraph.

11. Title and Risk of Loss: All Products shall be suitably prepared and packed for shipment in accordance with all
    instructions defined in this PO and shall be of a quality to insure safe delivery. All packaging, boxing and shipping
    charges shall be paid by Seller unless otherwise stated in this PO. All returnable packing or handling material debited
    tu the Buyer's uoccunt must be clearly marked "Returnable." Goods delivered in error or in excess or rnis PO may be
    returned at Seller's expense and risk. Unless otherwise instructed, Seller shall ship Products in such a form that freight
    charges, whether based on cubic measurements or by weight, are limited to the minimum freight costs appropriate to
    the consignment. Seller shall confer with Buyer, prior lo shipment, in selection of the mode of transportation and
    routing. Unless otherwise stated on the face of this PO, title to the Products shall pass to Buyer upon delivery of the
    conforming Products to the F.O.B. point specified in the PO. Seller assumes all risk of loss to the Products prior to
    such delivery.

12. Confidentiality: (a) Information, drawings, data, design. inventions, software, ideas, suggestions and other
    information supplied by Buyer shall be Buyer's property and shall be held in confidence by Seller. Such information
    shall not be reproduced, used, modified or disclosed to others by Seller without Buyer's prior written consent and
    shall be returned to Buyer upon Buyer's demand. Seller's obligation of confidentiality shall not apply to Information
    which: (i) at the time of or After the disclosure thereof by Buyer to Seller becomes, through no net or omission of
    Seller, part of the public domain; (ii) at the time of the disclosure thereof by Buyer lo Seller was already in the
                                                        Page 3 of 5


                                                EXHIBIT A, Page 6 of 8
                                                                                                            EXHIBIT A
         Case 3:19-cv-00101-HRH Document 1-1 Filed 04/12/19 PagePage
                                                                 18 of18
                                                                       41of 41
Al~eQHf.l~
           ../
    possession of the Seller; (iii) corresponds in substance to that furnished to Seller by others than Buyer as a matter of
    right without restrictions of disclosure; (iv) was disclosed by Seller alter a period of ten { 10) years from date of its
    receipt by Seller; or (v) was developed by Seller independent of the information in question.
    (b) Seifer retains all intellectual property rights, whether registered or un-reglsrered, including trademarks, patents,
    and copyright of all documents, drawing rights, design rights, developed programs, software, models and other data
    provided or developed in the course of the PO (''Seller IP"), and hereby gr-ants Buyer a non-exclusive, non-assignable
    royalty free irrevocable license to use Seller IP delivered to Buyer 01· embodied in the Products or related deliverables
    only for the purposes of Buyer's installation, operation and maintenance the Products. Duyer shall hold Seller's IP in
    strictest confidence and not disclose it to others except where such information at the time of or after the disclosure
    thereof by Selle!" to Buyer becomes public through no act or omission of Buyer OJ' Buyer is obligated by low to
    disclose such information to federal or state agencies.

13. Payment: Unless otherwise slated in this PO, payment will be due thirty (30) days after the Products and all
    documentation required by this PO are received and accepted by Buyer. All claims for money due or to become due
    from Buyer shall be subject to deduction or set-off by Buyer by reason of any claim or liability arising from this PO.

14. Notification of Recalls, Tccbnlcnl Service Bulletins and Upgrades; Seller shall notify Buyer within two (2)
    business days of receipt by Seller of any of tho following: (a)Any notice of a voluntary or involuntary recall of any
    defective or potentially defective Good or Product containing or incorporating such Good, including but not limited to
    a recall by a regulatory agency or in accordance with applicable laws or regulations; (b) Ally software or firmware
    change or upgrade related to any Good or Product furnished in conjunction with this PO, including but not limited to
    an upgrade or change required in accordance with applicable laws or regulations; and (c)Any technical service
    bulletins or similar recommended procedures applicable lo any Good or Product provided under this PO. Notification
    as required herein shall be made lo the following central repository for Buyer: tech bullctins@alyeska~pipeline,c9m.

15. Access: Buyer shall have access to Seller's premises 'and where applicable, to subcontractor's premises, at any
    reasonable time for the purpose of ascertaining the progress of work under this PO.

J 6. Compliance with Laws: Seller shall comply with all applicable laws, executive orders and regulations including but
    not limited to laws concerning non-discrimination in employment, including 43 CFR Part 27, implementing Section
    403, public Jaw 93-153 (1973), OSHA, Hazardous Materials Transportation Act, Toxic Substances Control Act and
    the Consumer Product Safety Act. In the event that this PO is considered a federal subcontract under the OFCCP
    regulations, and thus, subject to those regulations, Seller represents tl1at it is a supplier of commercial items (as
    defined in FAR 52.244-6) which are sold on a fixed price basis in a comperitive market.

17. ApplicRble Lnw: This PO and the relationship of the parties shall be governed by and interpreted in accordance with
    the laws of the State of Alaska, without regard to its conflicts oflaw rules. Any litigation arising out of or relating to
    this PO shall be brought only in a court of competent jurisdiction in Anchorage, Alaska.

18. Remedies Cumulative: Except where a specific remedy is expressly set forth as exclusive herein, the rights and
    remedies available to Buyer under I.his PO are ill addition to and not in limitation oft-he rights and remedies otherwise
    available at law or in equity.

J 9. Additional Terms: If this PO involves an international contract for the sale of Goods, the source of definitions for
     commercial delivery terms shall be the 2010 Incoterms. The invalidity or unenforcoability of any provision of the
     Agreement shall not affect the validity or enforceability of its other provisions and the remaining provisions shall
     remain in full force and effect.

20. Changes: Buyer shall have the right to require additional work, issue additional instructions, or make changes by
    written direction to Seller in any one or more of the following: (a) drawings, designs, or specifications; (b) method of
    shipment or packaging; (c) delivery schedule; and (d) quantities. If any such change results in a change in Seller's cost
    of performance or in the time of performance, m1 adjustment in price and time for performance will be made by the
                                                         Page 4 of 5


                                                EXHIBIT A, Page 7 of 8
                                                                                                            EXHIBIT A
         Case 3:19-cv-00101-HRH Document 1-1 Filed 04/12/19 PagePage
                                                                 19 of19
                                                                       41of 41
Alye~;~Ji~
          _/
    parties in writing; provided, however, thct Seller shall notify Buyer of the request for such adjustment within fifteen
    ( l S) days after receipt by Seller of the notice of such change. Seller's writing shall detail the reasons for the price
    adjustment to the Buyer. Seller agrees not to make any changes that affect this PO without the prior written approval
    of the Buyer's authorized representative.

21. Buyer's Property: All property used by Seller in connection with this PO which is owned, supplied, charged to or
    paid for by Buyer shall be and remain the property of Buyer and shall be subject 10 removal and inspection by Buyer
    at any time. Seller shall (a) identify and mark all such property as Buyer's property; (b) use such property only to
    perform ils obligation under this PO; (c) maintain, insure, and preserve such property in accordance with Buyer's
    directions; and (d) returned lo Buyer when this PO has been completed or terminated.

22. Price and Taxes: The price specified herein does not include an)'. taxes or duties of any kind that Seller is required to
    pay with respect 10 the Products, including any charges associated with obtaining necessary import/export licenses.

23. Excusable Delays: Neither party shall be liable for any delay in or failure of delivery or acceptance or any other
    impairment of its performance under this PO, in whole or in part, caused by the occurrence of ony contingency
    beyond its control, including without limitation, war, riot, or governmental action.

24. Survival of Obllgntions: The obligations set forth in paragraphs 3, 5, 6, 7, 9, 12, 17, and 25 of this PO shall survive
    completion or termination of this PO.

25. Limitafion on Liability: NO PARTY SHALL SE LIABLE FOR INDIRECT, INCIDENTAL OR CONSEQUENTIAL
    DAMAGES, INCLUDING LOSS OF PROFITS, REVENUES, OR OTHER ECONOMIC LOSSES WHETHER DEEMED
    DIRECT OR CONSEQUENTIAL, ARISING UNDER ANY CAUSE OR COMBINATION OF CAUSES, INCLUDING ANY
    THEORIES OF CONCURRENT OR JOINT LIABILITY. IN NO EVENT WILL THE CUMULATIVE LIABILITY OF SELLER
    AND ITS AFFILIAT~S BE IN EXCESS OF ONE HUNDRED FIFTY PERCENT (150%) OF THE PO PRICE, REGARDLESS
    OF CAUSE OR ANY COMBINATION OF CAUSES WHATSOEVER. ALL INSURANCE PROCEEDS WHICH MAY BE
    PAID BY THE INSURERS OF SELLER OR ITS AFFILIATES WILL BE CREDITED AGAINST THE LIMITATION STATED
    ABOVE AND SHALL REDUCE THE AMOUNT OF THE CUMULATIVE LIABILITY OF SELLER AND 11S AFFILIATES.
    THESE LIMITATIONS SHALL APPLY NOTWITHSTANDING ANY FUNDAMENTAL BREACH OR FAILURE OF
    ESSENTIAL PURPOSE OF ANY LIMITED REMEDY.

26. Entire Agreement: This PO constitutes the complete and exclusive statement of the terms of the agreement between
    Buyer and Seller with respect to the subject mutter and supersedes all prior oral or written agreements, commitments
    or understandings with respect to such subject mailer. No modification of this PO shall be binding upon Buyer or
    Seller unless in writing and signed by Buyer's and Seller's authorized representatives.

                                                                                            r        cf,....a 3 li/1,




                                                        Pages of 5


                                               EXHIBIT A, Page 8 of 8
                                                                                                           EXHIBIT A
         Case 3:19-cv-00101-HRH Document 1-1 Filed 04/12/19 PagePage
                                                                 20 of20
                                                                       41of 41
                                                                                                                    Page 1 of 3
                                                                                                     Purchase Oroerll 16314381
                                                      EtJRCHASE ORDER



                                                                    Purcliasa (,)refer  No      16314381
                                                                             · ReillslQn        1
Suppller Details
JOH/J ZINK COMPANY, LLC                                                   P_0 Issue Pata        17-MAY-2016
11920EAST APACHE                                                   ..
                                                                           ReVlslon Dale· 17-MAY-2016
TULSA
OK                                                                 Buyai: Contact l':lla!ml!    Daniels,Natall8
74116                                                                   Buyer Telephone         907-787-6310
United Stales
Supplier Contact Name:     Josh Kimrey                                        Buya'.Emall       Natalie.Daniels@alyeska-pipeline.com
                                                                   Reference Document
Phene:
Fa>C:
Emoll:


Invoice direct to: AccountsPavablo@Alyeske-Ploelina,com, or Fax Invoice to: 907-762-2603, or MeH Invoice USPS to:
Alyeska Pipeline Service Company, Attn: Accounts Payable. P. 0, Bo~ 1966D5. Anchornge AX 99519-6608

      Payment Terms                TransH Type               Carrier tiame                     F08 Point               FOB Code

            Nat 30                   See Below               To Be Arranged                    TULSA, OK              Freight Collect
                             Alyeska Central Warehouse
                             Alyeska PlpeilM Service Co.
     Primary Shlp To         709 SidwlO Avenue
        Location:
                              Falrbenks. AK 99701
                              United States

                             REV001 ISSUED 5/17/16 TO JOHN ZINK COMPANY LLC FOR THE ADDITION OF LINE #8 THERMOCOUPLES
                             ALL OTHER TERMS AND CONDITIONS OF ORIGINAL PURCHASE ORDER AND ANY PRECEDING
                             CHANGE ORDERS SHALL REMAIN THE SAME.

                             THIS PURCHASE ORDER DATED 5/5116 IS ISSUED TO REPI.ACE THE ORIGINAL PO 1116312-182
                             DATED 3/fS/16 FOR THE SOLE PURPOSE OF ESTABLISHING A NEW VENDOR NUMBER TO CORRECT
                             SUPPLIER PROl'ILE IN AL YESKA'S INTERNAL ENTERPRISE BUSINESS SYSTEM. IN ADDITION, REF'ERENCE
                             TO UCC-1 REQUIREMENT I-IAS BEEN DELETED. THIS REQUIREMENT HAS BEEN SUPERSEEDED BY
                             KOCH CHEMICAL TECHNO/..OGY GROUP, UC CORPORATE GUARANTEE DATED 4122/16, All OTHER
                             TERMS ANO CONDITIONS OF ORIGINAL PO REMAIN UNCHANGED.

                             ORIGINAL PO FOLLOWED WRITTEN QUOTATION BY JOSH KIMREY ON JOHN ZINK COMPANY LI.C OIJOTE
                             #16-S1349, REV7 DATED 3(10/16 ANDCl.ARlFICATION EMAILS DATED 3/14116 ANO 3/15116 FROM
                             JOSH.KIMREY@JOHl-lZINK.COM 918-234-5702.

                             BY SHIPPING THE GOODS SPECIFIED HERIN, OR ACKNOWLEDGING RECEIPT OF THIS O~DER, SELLER
                             AGREES TO THOSE NEGOTIATED TERMS ANO CONDITIONS BE1WEE.N AL ¥ESKA PIPELINE AND
                             JOHN ZINK COMPANY LLC INCLUDED HERIN OR ATTACHED HERETO AS WELL AS THOSE SET FORTH
                             ON THE FACE OF THIS ORDER. PURCHASER HERESV OBJEClS TO At-N DIFFERENT OR ADDITIONAL
                             TERMS CONTAINED IN THE SELLERS ACCEPTANCE OF THIS ORDER.
  Special Instructions I
     Notes to Supplier:      ADDlilONS OR REVISIONS TO SPECIFICATIONS SHALL NOT SE MADE WITHOUT PRIOR
                             WRITTEN AUTHORIZATION FROM ALVESKA BUYER.

                             PROCUREMENT SPECIFICATION: PROJECT G014-HSP1/REV1 - PS01 FLARE TIP ANO ASSOCIATED
                             COMPONHS.

                             AL YESKA MASTER SPECIFICATION G540 - PACKAGING, CRATING AND SHIPPING GUIDELINES.

                             SUBMITTAL DAT A REQUIRED PER PROJECT SPEC G014-HSP11REV1 MUST BE SUBMITTED DIRECTLY TO
                             THE RESPONSIBLE ENGINEER FOR APPROVAL PRIOR TO START OF FABRICATION. ALL COMMUNICATION
                             MUST BE COPIED TO THE BUYER.
                             PROJECT ENGINEER: THOMAS MARCHESANI Thomas.Marchesani@alyeska-plpenne.com

                             SUPPLIER MUST PROVIDE FABRICATION SCHEDULE WITHIN 1 WEEK Of APPROVED PURCHASE ORDER
                             TO ALYE SKA BUYER.

                             ALL PROGRESS PAYMENT INVOICES MUST INCLUDE THE APPROPRIATE DOCUMEI--ITATION TO VERIFY
                             EACH MILESTONE PAYMENT REQUEST.

                             EXPEDITED DELlVERY REFERENCED ON 11--fE f>URCHAS!: ORDER LINE ITEM #7 PER THE AGREEMENT
                             JS PRORATED ON A DAILY BASIS NOT TO EXCEED $166,500.00. THE EXPEDITED DELIVERY EXPIRES ON
                             AUGUST 16 2016.



                                                 EXHIBIT B, Page 1 of 8
                                                                                                                      EXHIBIT A
   Case 3:19-cv-00101-HRH Document 1-1 Filed 04/12/19 PagePage
                                                           21 of21
                                                                 41of 41
                                                                                                                         Page 2 of 3
                                                                                                           Purchase Order# 16314381

                                 VENDOR IS REQUESTED TO NOTIFY BUYER IN THE EVENT THAT THE SHIP DATE LISTED ON THE
                                 PURCHASE ORDER CHANGES.

                                 SHIPPING TO BE OETrnMINED BY ALYESKA PIPELINE.

                                 IT SHALL BE THE VENDORS RESPONSIBILITY TO ENSURE THAT MATERIALS LISTED ARE
                                 PROPERLY PACKAGED AND PROTECTED FOR RECEIVING AND INSPECTION AT APSC FACILITY.

                                 P.O. NUMBER MUST BE SHOWN ON AU. SHIPPING DOCUMENTS. INVOICES ANO AW
                                 CORRESPONDENCE RElATING TO THIS ORDER.

                                 VENDOR SHAU. ACKNOWLEDGE, RECEIPT AND ACCEPTA/IICE OF THIS PURCHASE ORDER
                                 BY COMPLETING ANO RETURNING THE ATTACHED ACKNOWLEDGMENT FORM TO:
                                 NATALIE DANlaS Natalie.Danle,ls@alyeska-plpellne.com OR FAX; 907.787.6730




    Line         Part Number/Description                Supp lier Ship Date ) Q~anttty        j    UOM
                                                                                                             l   Unit Price
                                                                                                                     (USO)
                                                                                                                              I    Amount (USO)
           Item Number"(CID): 255006
                                                             16-AUG-2016                          Assembly             0.00                      0.00
           Item Short Description:                      Ship To Locetion: AJyeska·Central Warehouse Alyeska Pipeline ServJce Co. 709 DldwTII
           FLARE,ASSEMBLY                               Avenue Fairbanks, AK 99701 United Slates

           Item Long Description: TO                    Notes:
           REPLACE MODEL FAB/1' 48"
           AIROIL•fLAREGAS FLARE TIP
           ASSEMBLV. REPLACEO DRAWING
           NUMBERAA37671. NEWDR
           UPDATED DRAWING SUBMITTAL
           REQUIRED FOR PURCHASE ORDER
           COMPLETION.

           Model:
           Part#:FABRICATED BASED ON DWG
           AA37671
           Menurae1urer.JOHNZJNK
2                                                                                                   Each           3,500,00               3,500,00
           Item Short Description; Precesa
           Engineering                                  Ship To LoCllllon: Alyeska Central Warehouse Alyeska Pipeline Service Co. 709 Bltlwill
                                                        Avenue Fairbanks, AK 99701 United Stales
           Item Long Description:
                                                        Notes:

3                                                                                                   Ea~h         ?33.040.00            233,040.00
           Item Short Oescrlpllon; Payment
           Progress, 30% Invoiced on Issuance or        Ship To Loc;,tlon: Alyeslca Central Warehouse Alyelika PJpelini:> Senne& Co. 709 Bldwm
           Drawings for Approval                        Avenue Fairbanks, AK 99701 United States

           Item Long Description:
                                                        Notes:

4                                                                                                   Each         310,720.00            310,720.00
           Item Short Description: Payment
           Progress. 40% Invoiced on Receipt of the     Ship To Location: Alyeska Central WarehouSII Aly~ka Pipeline Service Co. 709 Blc!WIII
           Major ADoy 800 Plate and Document            Avenue Fairbanks, AK 99701 United States
           submitlal of that Material Being Allocated
           to Proj&et
                                                        Notes.:
           Item Lonn Deserlption:
5                                                                                                   Each         194.200.00            194,200.00
           Item Shott Description: P11yment
           Pro9ros!I, 25% lnvoicod Upon N01ificallon    Shli:, To t.eeenen: Alyeska Central Warehouse Alyaska Pipeline Service Co. 709 Bldwill
           of Readiness to Ship                         A\lanue Fairbanks, AK 99701 United Slelas

           Item Long Description;
                                                        Notes:


6                                                                                                                 38,840.00             38,840.00
           Item Short Description: Payment,
           5% Invoiced Upon Receipt end                 Ship To Location: Alyeska Cen!ral Warehouse Alyeska Pipeline Sa/Vice Co. 709 Bidwlll
           Acceptance of all Submittal                  Avenue Fairbanks, Al< 99701 United States
           Rsqulremenls by Alyeska Pipeline

           Item Long Descrlptlon:                       Notes:




                                                    EXHIBIT B, Page 2 of 8
                                                                                                                                  EXHIBIT A
    Case 3:19-cv-00101-HRH Document 1-1 Filed 04/12/19 PagePage
                                                            22 of22
                                                                  41of 41
                                                                                                                           Page 3 or 3
                                                                                                                   ..
                                                                                                           Purch~sn Ort!erll 16'\ 14381
     Line         Part Numbor/Descrlptlon
                                                   :
                                                        Supplier Ship Date
                                                                               ;
                                                                                   Quantity    ;:     UOM
                                                                                            . ·~ : .... ----
                                                                                                         -· I
                                                                                                             I Unit Prlc:c j
                                                                                                             I
                                                                                                                   1US01'
                                                                                                                                 Amou,,1·1u·s0J           i

    7
                                                   ..
                                                              19•JUL-l016            155500            .Each              '00            ~ 55.:.00.0C
             Item Short Description: Exped''ed
             Oehvery. Prei-Re1cd 18-22 WC(!I..S         Ship To locotlon: Alye$ka Cenrrel wa,ellOuse Alreska P;peline Servico Co. 709 Bid.•.111
                                                        Avenue f'airt,~.,!<ll »< :99ro1 United Slate&
             Item Long Ooscriptlt>n:
                                                         Notus;

    ii                                                       16-AUG-2016                3
                                                                                                     .... -
                                                                                                        Eact>
                                                                                                                   -·
                                                                                                                        889.00
                                                                                                                                               ·-
                                                                                                                                            2,1'67.00
             Item Short Description:
             Thermoooupl&, lype K & Moundn;              Ship lo Loc&!ion: Alyesu Control Warehouse ,>.'1-eska Pipeline S'l-vlee Co. 709 Bidwill
             ilra~kel Assembly. Malches Existing         Avenue Fa'rtnnl<&. /IK 99701 Unl,a<J Slates
             1CtAssembly
                                                   '
I            Item Long Oeccription:
                                                   i     Notes:
                                                                                                                                            •·   ·-----




                                                                                       Purchase Order Tot,11 Amouni: S938.4137.00

                                                                                            AL YES KA PIPELINF.   SERVICE      COMPAHV
                                                                                            ACTING as AGENT fur and on oehell ->f l W
SUPPLIER ACCEPTED ANO AGREED TO                                                             OWNERS of trie Trans-Al;t&ka Plpellne ::-ysler,.
                                                                                            (lAP S)




                                                                                            al.-1&.i!.,/ {~:y•-~f'r.2.                     / / /4
                                                                                                                                     ._?112L(c,
                                                                                                                                                              ,·
                                                                                                        (A;1un1)            (Date)




                                                   EXHIBIT B, Page 3 of 8
                                                                                                                                      EXHIBIT A
         Case 3:19-cv-00101-HRH Document 1-1 Filed 04/12/19 PagePage
                                                                 23 of23
                                                                       41of 41
                                 COMPREHENSIVE PO TERMS AND CONDITIONS

 I. Offer and Accepta ?cc; ~fhis ~~1rch11se Order, inclu~ing any at.1achments. ("PO") is an offel'       10 purchase and may be
      a~ccpted .b>'. St;:~[er either 1? writing or by conduct which recognizes the extsl:nce or formation of a contract including,
      without limitation, the delivery of any goods to Buyer. Any such acceptance 1s limited to the express terms of this J>Q.
      Buyer hereby objects to and rejects any proposal for additional or different terms or any attempt by Seller to vary any
      of the terms of this PO, and any such additional or different terms or variances shall be deemed material. Any such
      proposal or attempt by Seller that would materially change the description, quantity, price or delivery schedule of the
      goods shall constitute a rejection of this offer. Any other such proposal or attempt shall no; operate as n rejection, but
      this offer shall be deemed accepted by Seller without regard thereto.
')
     Description and Quality of Goods: All specifications, drawings and descriptions set forth or referred to herein and
     (lo Un: extent not inconsistent with such specifications, drawings and descriptions) all statements and representations
     rnudc by Seller regarding the quality or properties oftllc goods purchased are u part of this PO, and Seller shall furnish
     the goods in strict accordance therewith. No changes in Buyer's design, drawings or specifications or in the quality,
     quantity or nature of the goods shall be made unless authorized by Buyer's authorized representative in a written
     amendment to this 1)0 accepted by Seller. rr Seller notes any inconsistency or inaccuracy in information furnished by
     Buyer or if Seller believes purchcscr's design should be modified, Seller shall 1101ify Buyer in writing. No review or
     approval by Buyer of Seller's design. specifications, drnwings, test procedures, practices or methods shell relieve
     Seller from any of its obligations under this PO.

3.   Warrnnries: (a) Seller expressly warrants that it shall deliver good and marketable title to aJl goods famished
     pursuant to this PO ("Produc1s·•) free from defects, liens and encumbrances; (b) Seller warrants that the Products (J)
     will be of good qunlity and workmanship and free from nil defects (latent or patent); (2) will conform lo all
     specifications, drawings, descriptions and statements of work fomishcd specified or agreed to in the PO; (3) will
     conform to any samples and to any statements made on the containers, labels, sales literature or advertisements for
     such Products: and (4) will be adequately contained, packaged, marked and labeled. (c) These warranties shall he in
     effect for the period of the earlier of 24 months after the date that the Products are available for shipment or 12
     months after startup of the Products. If during the warranty period any goods prove upon examination by Buyer not to
     meet tl1e warranties set forth above, Seller wi!J repair the Products or supply Identical or substantially similar
     replacement Products EX Works Seller's manufacturing facility, as determined through mutual agreement between
     Seller and Buyer at the lime. A.ny replacement Products will b~ warranted for the unexpired portion of the warranty
     period applicable to the particular Products or eight (8) months, whichever is longer, but in no event will the extended
     warranty period exceed eight (8) months after the expiration of the original warraoty period. (d) Seller will not be
     responsible for the costs of removal, installation, rc-installntion or making of access of any goods or items, where
     such removal, instullatiou, re-installation or making of access is required to repair or replace any defective Products.
     Purthermore, Seller will not bo responsible for and nssumes no Iiobility for materials or workmanship, labor costs or
     other related expenses for any work performed by third parties in the repair or replacement of defective Products. {e)
     The warranties set forth in this Agreement will be voided if the Products have not been stored, installed, maintained or
     operated in accordance with accepted industrial practice or any specific instructions provided by Seller. (!) ALL
     WARRANTIES OR REPRESENTATIONS NOT SPECJFICALLY INCLUDED TN THIS PO, INCLUDING THOSE
     WITH H. .1::SPEC'f TO M!::RCl·IANTAl:HLITY 0.l{ flTNl:SS FOR ANY PARTICULAR PURPOSE WHETHER
     EXPRESSED, IMPLlE'f), STATlffORY OR ARISING FROM A COURSE OF DEALING, USADE Of THE
     TRADE OR OTHERWlSE WJTH RESPECT TO A>IY PRODUCTS ARE EXPRESSLY EXCLtn)ED. BUYER'S
     REMEDIES FOR BREACH OF WARRANTY ARE SPECD1ICALLY LTMITED TO THE REPAm OR
     REPLACEMENT OF THE PRODUCTS AND ARE EXCLUSJVE OF ALL 011-IER REMEDIES. Seller's
     obligations under these warranties shall survive and be uniiffocted by any inspection, testillg, acceptance, payment
     und/or use. In the l.!venl of Seller's failure to rnpair or replace such nonconfonning Product within a roasonable rime
     givc:n the totality of tli~ cir~umslances, Buyer, aftt:r rt:asonabfo 11olic1; to S!!ller, may repair or replace such Product
     and charge Seller for all costs misom1bly incuircd by Buyer iu doing so.


                                                           Page 1 of 5


                                                   EXHIBIT B, Page 4 of 8                                      EXHIBIT A
           Case 3:19-cv-00101-HRH Document 1-1 Filed 04/12/19 PagePage
                                                                   24 of24
                                                                         41of 41
 AIH~~
     _,/
 4.   Quality: Seller warrants thaC it has a Quality Assurance Program that provides for the quality of r.he Products furnish
      under this PO.

 S.   Iridernnificntioru Seller shall indemnify, defend and hold harmless Buyer from and against any and all loss, liability,
      cost or expense, and any and all claims by or liability to any third party for loss, damage or injury tu persons or
      property which is based on or ln any manner arises out of Seller's performance or nonperformance of this PO, but
      only to the extent that any loss, damage, or injury resulted from the negtigeuce or willful misconduct of Seller.

6.    l nfriugcment of Third Party Rights; Seller agrees to defend, indemnify and hold harmless Buyer against any and oil
      loss, liability, costs or expenses, and any and all claims by or liability to any third party for loss, damage or injury
      arising out or any actual or alleged infringement of any United States or foreign patent, trademark, copyright or other
      intellectual property right arising from the sale or use of any Product supplied by Seller under this PO. In case any
      Product or any part or use thereof, is held to constitute an infringemom, Seller shall, Rt i~ own expense, either procure
      for Buyer the right to continue using such Product or part or replace the same with a substantially equal but non-
      infringing Product meeting the requirements of this PO. Seller's obligations under this Article 6 shall not apply to any
      liability for infringement (i) of any method patent where the Products are used with other apparatus for carrying out n
      process resulting in a combination of steps which is deemed to infringe a method patent or patent directed to n
      combination of steps, {ii) where the Products are modifled by Buyer, (iii) where the Products are used by Buyer in a
      manner different than the use communicated to and understood by Seller at the time the Products were sold to Buyer
      and such use constitutes infringement, or (iv) with respect to claims of infringement where the Products were
      designed and manufactured in accordance with the design or specifications furnished or required by Buyer.

7,    Inspection, Testing and Acceptance or Rejeetiou, All Products shal! be subject to Buyer's inspection. If Buyer
      intends to carry out inspections or testing of the Products prior to shipping and/or during their manufacture, this PO
      will so state. If any inspection or test
                                             is made on Seller's premises, Seller, without additional charge, shall provide all
      reasonable facilities and assistance for the safety and convenience of Buyer's inspectors. Such inspections and tests
      shall be performed in such n manner as to not unduly delay tho work. Buyer shall include instructions in the
      specifications for Seller lo notify Buyer h1 advance of readiness for any test or step in the inspection process. Seller
      shall give Buyer the PO number, the location of Seller's plan; and whether all or part of the Product is ready for
      inspection. All work shall be prepared so as Lo permit complete inspection for conformity to this PO and any
      applicable specifications. Neither the opportunity to inspect, nor the conducting of any inspection and/or testing shall
      be deemed to constitute acceptance of Products by Buyer or to relieve Seller from its own testing, inspection and
      quality control obligations. Buyer shall have the right to inspect and function test the Products within thirty (30) days
      from installation of Products ul Pump Station 1, notwithstanding an)' prior inspection or testing by Buyer, All
      defective or nonconforming Products may be rejected by Buyer without prejudice to any other rights Buyor may have
      by reason of such defects or nonconformity, provided that if Buyer fails lo perform a function test and/or reject the
      Products within nine (9) months after the date the Products arc available for shipment, the Products shall be deemed
      accepted. Thereafter, claims for non-conforming Products shall be subject exclusively to the warranty provisions in
      paragraph 3.

8.    Time of Performance a.ml Delivery. Time is of the utmost Importance in the performance of this PO by Seller,
      Seller shall Inform Buyer immediately whenever it has reason to believe that circumstances within or beyond its
      control art! likely to dcluy or prevent Seller's timely pcrfonnonce under this PO. Notwithstanding anything lo the
      contrary contained in this PO, in the event that delivery of the Products is delayed for reasons attributable to Seller,
      Se\ ler will pay to Buyer liquidated damages (as a genuine prc-cstimme of loss and not Ml a pen:ilty) of 0.5% per day of
      the total price of'tJ1c PO (not including any bonus volue) up to a maximum.of 5% of the total PO price. Such daily
      liquidated dr1rnages shall be paid by Seller for each day ymi;t 22 weeks from the date of execution of this PO lhat
      Product is not ready for shipment. Buyer shall not impose liquidated damages if delivery is complete except for
      minor ilems which have no adverse impact on the installation schedule of the equipment, or if the Buyer suffers no
      demonstrable financial loss, in form of liquidated damages, as the result of the St:ller's delayed delivery. Payment or
      liquidated damages shall be F3L1yer's sole remedy for delay unlil the 11111xim111n arnounl of !iquidatecl damagei; is
      rcnchcd.
                                                           Page 2 of 5                                                J /11/rr,.


                                                  EXHIBIT B, Page 5 of 8                                     EXHIBIT A
           Case 3:19-cv-00101-HRH Document 1-1 Filed 04/12/19 PagePage
                                                                   25 of25
                                                                         41of 41
9.   Term ination: Buyer shall have the right to termi nate this PO or any part at any time with or without cause by written
     notice to Seller. (a) }.y'jth Cause: Buyer may terminate all or part of this PO with cause by written notice to Seller
      under tlw Iollowlng circumstances: (i) Seller fails lo make any delivery in accordance with the agreed delivery date or
      schedule or otherwise breaches or fails to comply with any other material obligation under the PO and fails to
      commence to cure such breach within five (5) business days after receipt of notice of same from Buyer; (ii) Seller
      fails to make timely progress in the production of the Products so as to create reasonable grounds for Buyer's
      insecurity with respect to Seller's performance of its obligation under this PO; (iii) Seller becomes insolvent; (Iv) any
     proceeding in bankruptcy, reorgnnization or for the appoiniment of a receiver or trustee is filed by or against Seller; or
     (v) Seller makes an assignment for the benefit of its creditors. In the event of termination for cause, Buyer may
     purchase or otherwise acquire the Products elsewhere on such terms or in. such manner as Buyer may deem
     appropriate and Seller shall be liable to Buyer for any excess costs or other expenses reasonably incurred by Buyer.
     Buyer will make good faith efforts 1o mitigate its damages. Buyer shall have no obligation for costs relating to any
     Products not delivered to Buyer before notice of termination is given to Seller, and title to same shall remain with
     Seller. Buyer's exercise of the rights described above shall be without prejudice to any other rights or remedies it may
     have. Any waiver hy Buyer of any breach or default by Seller shall 1101 constitute a continuing waiver or a waiver of
     any other breach or default. (b) Without Cau~c; Buyer may, at any lime, terminate lhis PO without cause by giving
     written notice of termination to Seller. In the event of such termination, Seller shall immediately stop work under this
     PO and immediately cause iLS suppliers and subcontractors to cease such work. Seller shall be entitled to (a)
     reimbursement for any reasonable non-recoverable direct costs for labor and materials incurred in tho performance of
     this PO prior toils termination, (b) along with those costs which arose out of or resulted from the cancellation, such as
     terminating orders with suppliers, plus (c) a termination fee equal to twenty-five percent (25%) of the PO price. In no
     event shall Seller be entitled to reimbursement for costs incurred by Seller for work. performed after its receipt of the
     termination notice or costs incurred by Seller, Seller's suppliers or subcontractors which could have reasonably been
     avoided. The value of any material paid for by Duyer but left in the hands of Seller shall be taken into account in
     calculating the amounts due lo Seller. In the case of termination by Buyer of 11!1 or part of this PO without cause, any
     clnirn by Seller for such termination must be submitted to Buyer in writing no later than ninety (90) days after Seller's
     receipt of such termination notice. Seller waives any claim for reimbursement of the costs provided for herein if Seller
     foils to notify Buyer in writing of such claim within ninety (90) days after Seller's receipt of notice of'termination,

10. Assignment: Seller shall not, without Buyer's prior written consent, which Buyer shall not unreasonably withhold (a)
    assign this PO or any right or interest therein; or (b) delegate any obligation that il owes to Buyer under this PO. Any
    attempted assignment or delegation shall be void and ineffective for all purposes unless made in conformity with this
    paragraph,

J J. Title and Risk of Loss: All Products shall be suitably prepared and packed for shipment in accordance with all
     insrrucuons defined in this PO and shall be of a quality to insure safe delivery. All packaging, boxing and shipping
     charges shall be paid by Seller unless otherwise stated in this PO. All returnable packing or handling material debited
     to the Buyer's account must bu clearly marked "Returnable." Goods delivered in error or in excess of this PO may be
     returned al Seller's expense and risk. Unless otherwise instructed, Seller shall ship Products in such a form that freight
     charges, whether based on cubic measurements or by weight, are limited to the minimum freight costs appropriate lo
     the consignment. Seller shall confer with Duyer, prior to shipment, in selection of (he mode of transportation and
     routing. Unless otherwise stated on the face of this PO, title to the Products shall pass to Buyer upon delivery of the
     conforming Products to the F.O,B. point specified in the PO. Seller assumes all risk of loss to the Products prior to
     such delivery.

12. Confidcntfality: (a) Information, drawings, data, design. inventions, software, ideas, suggestions and other
    information supplied by Duyer shall be Buyer's property and shal] be held in confidence by Seller. Such infonnation
    shall not be reproduced, used, modified or disclosed to others by Seller without Buyer's prior written consent and
    shall be returned to Buyer upon Buyer's demand. Seller's obligation of confidentiality shall not apply lo information
    which: (i) 11t ihe time of or After the disclosure thereof by Buyer to Seller becomes, through no act or omission of


                                                          Page 3 of 5                                         r
    Sci ler, part of the puhlic domain; (ii) at 1he time of the d!sclosun: thereof by Buyer to Seller was already in the
                                                                                                                      -J/r,(;(,

                                               EXHIBIT B, Page 6 of 8
                                                                                                           EXHIBIT A
         Case 3:19-cv-00101-HRH Document 1-1 Filed 04/12/19 PagePage
                                                                 26 of26
                                                                       41of 41
 A~eQ/!n§?.
            _,I
     possession of the Seller; (iii) corresponds in substance to th11t furnished to Seller by others than Buyer as a matter of
     right without restrictions of disclosure; (iv) was disclosed by Seller after a period of ten (IO) years from date of its
     receipt by Seller; or (v) was developed by Seller independent of the information in question,
     (b) Seller retains nil intellectual property rights, whether registered or un-registered, including trademarks, patents,
     and copyright of all documents, drawing rights, design rights, developed programs, software, models and other data
     provided or developed in the course of the PO ("Seller IP"), and hereby grants Buyer a non-exclusive, non-assignable
     royalty free irrevocable license to uso Seller 1P delivered lo Buyer or embodied in the Products or related deliverables
     only for the purposes of Buyer's installation, operation and maintenance the Products. Duyer shall hold Seller's JP in
     strictest confidence and not disclose it to others except where such information at the time of or after the disclosure
     thereof by Seller to Buyer becomes public through no act or omission of Buyer or Buyer is obligated by lnw 10
     disclose such information to federal or state agencies,

 13. Payment: Unless otherwise stated in this PO, payment will be due thirty (30) days after the Products and all
     documentation required by this PO are received and accepted by Buyer. All claims for money due or to become due
     from Buyer shall be subject to deduction or set-off by Buyer by reason of any claim or liability arising from this })Q.

 14. Notificanon of Recalls, Toclmical Service Bulletins nnd Upgrades: Seller shall notify Buyer within two (2)
      business days or receipt by Seller of any of the following: (a)Any notice of a voluntary or involuntary recall of any
      detective or potent ially defective Good or Product containing or incorporating such Good, including but not limited to
      n recall by a regulatory agency or in accordance with applicable laws or regulations; (b) Any software or firmware
    · change or upgrade related to any Good or Product furnished in conjunction with Ibis PO, including but not limited to
      an upgrade or change required in accordance with applicable laws or rcgulutions; and (1;)A.J1y technical service
      bulletins or similar recommended procedures applicable lo any Good or Product provided under this PO. Notification
      as required herein shall be made lo rbc following central repository for Buyer: tech bulleti11s@alyeska-pipeline.com.

 15. Access: Buyer shall have access to Seller's premises and where applicable, to subcontractor's premises, at any
     reasonable time for the purpose of ascertaining the progress of work under this PO.

 16. Comptiance with Laws: Seller shnll comply with oil applicable Jaws, executive orders and regulations including but
     not limited to Jaws concerning non-discrimination in employment, including 43 CFR Part 27, implementing Section
     403, public law 93-153 (1973), OSHA, Hazardous Materials Transportation Act, Toxic Substances Control Act and
     the Consumer Product Safety Act. b1 the event that this PO is considered a federal subcontract under the OFCCP
     regulations, and thus, subject lo those regulations, Seller represents that it is n supplier of commercial items (as
     defined in FAR 52.244-6) which arc sold on a fixed price basis in A competitive market.

 17. Applicable Law: This PO And the relationship of the parties shall be governed by and interpreted in accordance with
     the laws of the State of Alaska. without regard to its conflicts of Jaw rules. Any litigation arising 0\1t of or relating to
     this PO shall be brought only in a court of competent jurisdlction in Anchorage, Alaska.

 18. Remedies Cumulnnve: Except where H specific remedy is expressly set forth as exclusive herein, the rights and
     remedies available to Buyer under this PO an: in addition to and not in limitation of the rights and remedies otherwise
     available t1l law or in equity.

• 19. Additional Terms: If this PO involves an international contract for the sale of Goods, the source of definitions for
      commercial delivery terms shall be the 2010 Incoterms. The invalidity OI' unenforeeabllity of any provision of the
      Agreement shall not affect the validity or enforceability of its other provisions and the remaining provisions shall
      remain in full force and effect.

20. Changes: Buyer shall have the right to require additional work, issue additional instructions, or make changes by
    written direction to Seller in any one or more of the following: (a) drawings, designs, or specifications; (b) method or
    shipment or packaging; (c) delivery schedule; and (d) quantities. If any such change results in a change in Seller's cost
    of performance or in the time of performance, an l'fcijustmc11t in price and time for performance will be made by the
                                                           Poge 4 of 5


                                                 EXHIBIT B, Page 7 of 8
                                                                                                              EXHIBIT A
          Case 3:19-cv-00101-HRH Document 1-1 Filed 04/12/19 PagePage
                                                                  27 of27
                                                                        41of 41
•·




     Al~eQ~)in~
                __/
         parties in writing; provided, however, that Seller shnll notify Buyer of the request for such adjustment within fifteen
         (IS) days after receipt by Seller of the notice of such change. Seller's writing shall detail the reasons for the price
         adjustment to the Buyer. Seller agrees not to make any changes that atlcc; this PO without the prior written approval
         of the Buyer's authorized representative.

     21. Buyer/s Property; /\JI property used by Seller in connection with this PO which is owned, supplied, charged to or
         paid for by Buyer shall be and remain the property of Buyer and shnll be subject 10 removal and inspection by Buyer
         at any time. Selle!' shall (a) identify and mark all such property as Buyer's property; (b) use such property only to
         perform its obligation under this PO; (c) maintain, insure, und preserve such property in accordance with Buyer's
         directions; and (d) returned to Buyer when this PO has been completed or terminated.

     22. Price and Taxes: The price specified herein does not include any taxes or duties of any kind that Seller is required to
         pay with respect to the Products, including any charges associated with obtaining necessary import/expert licenses.

     23. Excusa ble Delnys: Neither party shall be liable for 011y delay in or failure of delivery or acceptance or any other
         irnpuirmem of its performance under this PO, in whole or in part, caused by the occurrence of any contingency
         beyond its control, including without limitation. wsr, riot, or governmental action.

     24. Survival ofObtigatlons: The obligations set Ionh in paragraphs 3. 5, 6, 7, 9, 12, 17, and 25 of this PO shall survive
         completion or termination of'this PO.

     25. Limitation 011 Liability: NO PARTY SHALL BE LIABLE FOR INDIRECT, INCIDENTAL OR CONSEQUENTIAL
         DAMAGES, INCLUDING LOSS OF PROFITS, REVENUES, OR OTHER ECONOMIC LOSSES WHETHER DEEMED
         DIRECT OR CONSEQUENTIAL, ARISING UNDER ANY CAUSE OR COMBINATION OF CAUSES, INCLUDING ANY
         THEORIES OF CONCURRENT OR JOINT LIABILITY. IN NO EVENT WILL THE CUMULATIVE LIABILITY OF SELLER
         AND ITS AFFILIATES BE IN EXCESS OF ONE HUNDRED FIFTY PERCENT (150%) OF THE PO PRICE, REGARDLESS
         OF CAUSE OR ANY COMBINATION OF CAUSES WHATSOEVER. ALL INSURANCE PROCEEDS WHICH MAY BE
         PAID BY THE INSURERS OF SELLER OR ITS AFFILIATES WILL BE CREDITED AGAINST THE LIMITATION STATED
         ABOVE AND SHALL REDUCE THE AMOUNT OF THE CUMULATIVE LIABILITY OF SELLER AND ITS AFFILIATES.
         THESE LIMITATIONS SHALL APPLY NOTWITHSTANDING ANY FUNDAMENTAL BREACH OR FAILURE OF
         ESSENTIAL PURPOSE OF ANY LIMITED REMEDY.

     26. Entire Agreement: This PO constitutes the complete and exclusive statement of the terms oft.he agreement between
         Buyer and Seller with respect to the subject matter and supersedes all prior oral or written agreements, commitments
         or understandings with respect to such subject matter. No modification of this PO shall be binding upon Buyer or
         Seller unless in writing and signed by Buyer's and Seller's authorized representatives.    ·

                                                                                               9.., ,::. c. r,..,..,.u: 3 1i;,.




                                                            Page 5 of 5


                                                   EXHIBIT B, Page 8 of 8
                                                                                                             EXHIBIT A
              Case 3:19-cv-00101-HRH Document 1-1 Filed 04/12/19 PagePage
                                                                      28 of28
                                                                            41of 41
ti , •
    •
                                                                                                                                                     Page 1 of 4
                                                                                                                                     Purchase OrcJer# 1.63143.81
                                                                               "PURCHASE ORDER
                ~I
         Al v11esKO _,..     . c,, , _,,
                    pine.,._cJO~
                                                                                                 Purchase Order No            16~14~81
                                                                                                                  Revlslon
                                                                                                                ....         2
         $,UP.P.lier Qet!)_ils
         JOtlN.ZINK COMPANY, Ll,C                                                                       PO.    lssueDate     25-JUL-2019
          11920"{:AST AfiACHE                                                                            Revlsioti Date.     25-~UL-2016
         TL!LSA
         OK                                                                                     Buyer_Con"lai:t Name:        baniels,Netelie
         "74116                                                                                      Bi:JyerTjllephohe       so·n~Hi31D
          U.nited si~tes
         Supplier Cori.tact-Name:                                                                            · BuyerEmefl    Natalie.Oaniels@alyeska-"plpelirie:corn
                                                                                               Referen.ce ·oo<;umeh_t
          Phone:
          Fax:
          Emall:.



          Invoice dire pt to: AccountsP"ayable@i!!,lveska-fioeline com.                  or Fax tnvolce tei: 907-762-:26◊3, or Mail inyoice liSPS to;
          Alyf?s~a l"lpellne Servi.ca CornpariY., Attr: Ac·co11.nts Payable,   P; P- Boi< ·1.96606; Ar)chorage J\K.99519-96d6 .

              .. PaymentTerms                      . . 1)-an.s_it:!}'Jle_ ..            Carr.ier Nam.a                ..... f.('.B foln.t __             FOB·Co.de

                                                                                        To Be. i>,rran_ged                   TULSA.OK                   F.relght Collect
                                              Alyeska· Central Warehouse
                                              Alyeska· Pipeline -Servlc;e Co.
                Primary Ship To·              709 Bldwill.Avehue
                    Lo.i:atio"n:
                                               Fairbanks, AK 9.9701"
                                               United ·states
                                               REVISON 2. ISSJJED 07125/20.16 TO ADD"LINES 9-11 P.ERVIRGIL.WHITTAl<ER
                                               ALL OTHER TERMS AND CONDITIONS OF ORtGINAL PURCHASE.ORDER AND ANY PRECEDING
                                               CHANGE ORDERS SHALL REM:tll_N_ ,:H_E SAME

                                                REV00HSSUED' 5117/·16 TO JOHN ZINK COMPANY LLC FOR THE ADDITION OF LINE #8 THERMOCOUPLES
                                               -ALL .OTHER TERMS A_lllD ¢ONDITION_$ OF OR_IGINAL PURCHASE ORDE.R.-1\ND ANY PRE(;EDI_N(,
                                                CHANGE ORDERS SHALL REMAiN THE SAME.

                                               THIS PURCHASE ORDE.R DATED. 5/5/16 IS ISSUED TO REPLACE TtiE ORi~INAL PQ #1631248.2
                                               DATED-3/15116 FOR THE SOL.:E PURPOSE OF ESTABLISHING ANEW VENDOR NUMBER TO CORRECT
                                              :suPfiLIER PROFILE IN ALYESKA'$ INTERNAL.ENTERPRISE EiUSINES"S SYSTEM •. IN ADDITION, REFER!;NCE
                                              TO ucc-t REQUIREMENT HAS BEEi'/ DELETED. ·THIS REOUiREMENT HAS BEEN·SUPERSEEDED av·
                                              KOCH C_HEMIC-AL TECHNOLO.~Y GROU_p, LLC GORPORATE GUARANTEE DATED 4/22116. All OTHER
                                              TERMS AND CONDITIONS OF ORIGJNA)_ PO REMAIN UNCHAN"GED.


                                                 1~i1f~v:~V~t;~~re~3~~J~}~ggf1~1
                                              ·~JQSH.KIMREY@JOHNZINK.COM            ~1i~~6~i~Af~~~!ii?t3~~.i:fs~~~ggi;t~!~c QUOTE
                                                                         918-23l 5702 .         0


                                              .BY•S:HIPPING·THE GOODS.SPECIFIED HERIN, OR ACKNOWLEDGiNG RECEIPT OF THIS ORDER, SELLER
                                               AGREES TO THOSE NEGOTIATED TERMS AND CONDITIONS BE1WEEN &YESKA PIPELINE AND
             Spec lal, tnstructlons J          JOHN ;21Nl(COMPANY LLC INC.LUDED HERIN OR-A-TT ACHED HERETO A$ W.ELL i>,S THOSE SET FORTH
              Not~s to S_u_pplier:             ON THE FACE bF THIS .ORDER. PURCHASER. HEREBY OBJECTS TO ANY DIFFERENT OR ADDITIONAL
                                               TERMS CONTAINED JN THE SELLERS" ~CCEPTANCE OF THIS. ORbER.

                                              ·ADDITIONS .OR REVISIONS TO" SPECIFICATIONS SHALL NOT BE MADE WITtlOUT.PRIOR
                                               WRITTEN AUTHORIZATION FROM ALYESKA BUY.ER.

                                               PROCUREMENT SPECIFICATION: PROJECT O014-HSP1/REV1 - PS01 FLARE-TIP AND ASS.OCIATED
                                               CdMPONETS.
                                               ALYESKA MASTER SPECIFICATION G540 , PACKAGING, CRATING ANDSHIPPING GUIDELINES.

                                              :S.UBMITTAL DATA REQUIRED PER PROJECT SPEC G014-HSP1/REV1 MUST BE SUBMITTED DIRECTLY TO
                                               THE RESPONSI_EiLE ENGl!I/EER FORAPpRO\IAL·PR!OR_TO·START OF FABRICATION.ALL COMt,IUNl"CATION
                                               MOST BE COPIED TO THE BUYER.
                                               PROJECT ENGINEER: THOMAS·MARCHESANl·Thomas·.Marchesimi@aly'eska-plpellne.colrl

                                              "SUPPLIER MUST P~OVIDE FABRICATION SCHEDULE WITHIN 1 WEEK OF APP.ROVED: PURCHASE ORDER
                                               TQ ALYE~KA BUYER.

                                              ALL PROGRESS PAYMENT INVOICES MUST INCLUDE THE APPROP.RIATE"DOCUMENTATION T.O VERIFY
                                              EACH MILESTONE PAYMENT REQUEST.




                                                                           EXHIBIT C, Page 1 of 9
                                                                                                                                                           EXHIBIT A
                  Case 3:19-cv-00101-HRH Document 1-1 Filed 04/12/19 PagePage
                                                                          29 of29
                                                                                41of 41
                                                                                                                    Page' 2 of4
                                                                                                    Purc hase ·Order# 16314381
                                     EXPEDITED DELIVERY REFERENCED ON TH E PURCHASE ORQER LINE ITEM #Z PER THE AGREEMENT
                                     IS PRORA TED ON A DAILY BASIS NO.T TO"EXCEED $155,500.00. THE EXPEDITED' DELIVERY EXPIRES ON
                                  .AUGUST 16", 2016;-

                                     VENDOR 1s· REQUES.l'.ED TO NOTIFY BUYER IN THE EVENT THAT THE SHIP DATEUSTED ON THE
                                     PURCHASE ORDER Cl'iAN\3.E.S .

                                  .SHIPPING TO B"E DETERMINED: BY ALYESKA PIPELINE.

                                     IT SHALL BE THE VENDORS. RESP.ONSIBJtfTY Tb ENSURE THAJ'i.AATERIAL,S' LISJE'D ARE
                                     PROPERLY PACl!AGED AND PROTECTED FOR RECEIVING AND INSPECTION AT APSC FACILITY.

                                     P-.O. NUMBER MUST BE SHOWN ON ALL SHIPPING DOCUMENTS, INVOICES AND AN'{
                                     GO!tRESPONOEf'!CE RELATING TOTH.IS ORDER.

                                  VENDOR SHALL Al::KN.Owt.:EDGE .RECEIPT AND· ACCEPTANCE- OF THIS PURCHASE ORDER
                                  BY COMPLETING AND RETURNING-THE ATTACHED ACKNOWLEDGMENT FORM TO,·
                                  NATALI.E DANJElS NatalitWanlels@alyeska-plp,eline.corn OR FAX: 907.78Z .87'3'0




    Line         Part' Number/Oescrip_tion                    -        .
                                                            Supplier Sllip D_ate-    I   Quantity    I     u·oM       I   Unit.Price
                                                                                                                            . (USD) ..  I   Amount (USO)
                                                                                                                                                    .· .
           Jfem J\lumber (¢ID): i55006
                                                                   16-AlJG-201'6                          Assembly               0.00                         0.00
            lte·m Sho'rt Description:·                       Ship To Location: Alyeska Central Warehouse.Alyesk'a Pipeline Service Co. 7-.09 Bidwill
           .FLARE.ASSEMBLY                                  .Avl\nue Faf[ban~s. Al(, ·997q1 United Slates

            Item Long: Description: TO                      Notes·:
            REPLACE MODEL FAEl/F 48"
           -AIROIL-FLAREGAS FLARE T)P
            AsSEMB.lY, REPLACED DRAY..,ING
            NlJ.MBER AA3767i. NEW QR

           ~~g~T:fo ~:'~ii~~!~~~!~eR
                      0

           CdMPLETIPI\I,

           Model:
           f'>art#:'FABR1¢ATED BASED ON OW~
           AA37671
           Manufacturer:JbHNZINK
2                                                                                                           Each            3;500,0.0                 3;500,.00
           Item Short Description: Process
           Engineering           '                          Ship   To Location: Alyeska Central'vvarehouse· Alyeska Pipeline Service co. 709 Bldwlli
                                                            A.verwe Fajrb~n~s; AK ·99701 Unlled States
           Item Long     oescriptlon:
                                                            No.tes:

3                                                                                             -1            Each          233;040.00               233;040.00
           Item Short' Description: Payment
           Prog,e·ss, 30% Invoiced on Issuance or           ~hip To Loc~t/0[1: P,.lyeski! Central Warehouse Alyeska Pipeline Service 'Co. 7D9 Bldwlll
           D,rawirigs ior ARprova)                          Avenue Fairb,ariks, AK 9·91oi Unite.d.Stales
           Item L·on·g Description:
                                                            Notes:

4                                                                                                                         310;72D.0Q               ·310,720.00
           ftem Sl)ort: Dascriptlon: Payment
           Progress, 40% liwolc"Eid on Receipt ciflhe       Ship To Locatl!!n: Alyesk_a .Central Wareoqus.e A!yeska Pipeline S~riliqi GP- 709 Bidwl!I
           Major f,lloy eoo Plate_ and Document             ,>.venue Falrbanks, AK 99.701 United S.tates-     ·
           Subm\ttal·of that Mate(ial Be)lig Alloelll~_d
           toPro/ect _
                                                            Noles_:
           item. Lorio   D.escriotio.n:
5                                                                                                                         Hi4,;100.00               194,200.00
           Item $hort.Qescripti_on: Paymerit
           Progress, 25% Invoiced Upon NollfiCllllcin       .Ship To i.01;aiipn: Atyesisa·C.eritral Ware.hp.use A)yeska· Pipeline Service. Go, 709 Eildwlli
           of ReaaJness to Ship                              Avenue Falrbanks,.Al< 99701 United States
           )tern Long Descriptioh:.
                                                            .No~es:




                                                           EXHIBIT C, Page 2 of 9
                                                                                                                                            EXHIBIT A
      Case 3:19-cv-00101-HRH Document 1-1 Filed 04/12/19 PagePage
                                                              30 of30
                                                                    41of 41
,,
                                                                                                                                      Page 3 of 4.
                                                                                                                       Purchase O"rder# 16314381
         Line·         Part Number/Desctiptlon                 Suppller·si,1p Date      I     Quantity
                                                                                                               I   UOM
                                                                                                                           I
                                                                                                                           Unit Prlce
                                                                                                                               (USO!
                                                                                                                                                 I
                                                                                                                                           Ameiunt(USQ)
     "6.
                 Item Short Descr,lptlori: p·ayment,                                                 1              Each       36;640.00                        36',MO.OO
                 ·So/. invoiced Upon Re.ceipt'and              Ship To Loc~tfon: Alye.ska Ce11tra_l Warehm.ise Alyeska pipeline Se,v.lce Co. 709 Bldwill
                 Acceptance-of·,all Submittal
                                                               Av.enue: Fair.banRs; AK. 99701 United States
                 Requirements by Alyeska. Plpellne

                 Item Lqng Description:                        Nctes:

     7
                 lte!l\.-Sho,t D.e(l.c.rlptio.n: "EXP8dlted          19-JUL-2016                 155500.           E~c.h                1,0"Q                 15!/;500.QQ
                 Oellvl!ry, Pr~Rate!;l 1 i!,22 wa·e!<l;        Ship To. Location: Alyeska .Central Wareho.us.e A_lye.s·ka·Plpeline Seryice C_o, 1Q9. Bid~.li
                                                               Menue Fairbanks, AK 99701 .Unlted Stales
                 ltern i.ong Des.crlption:
                                                                Notes.:

     8                                                              1'6-Ai.JG-~.Q16                  3              Each            .8.89 •.00                   2',6S7.00
                 it~m Short Description:
                 Therrno<;ouple, T:YPE1 Ka· Mo\.mti'19.        Stiip To Locatlon: Alyeska Central. Warehouse Alyesk"a Pipeline .Service ce.              709 Bidwlll
                 Brac_ketAssembiy-- Matches Exrstin~           Avenue Fairbanks; AK 997.01 United Stales
                 TC/Assemb!_y

                 Item Long Description:                        .Notes:

     9                                                              16-AUGs20~6                                                                                  6,010;00
                 Item Short Descr.!ption: 2• FFG Pilot                                               )             Each            .6.~10.00
                 Manifold W/ t" ConnecUng Risers               Ship To. Loc.ation; /\iyeska Cenfral W.arehouse Alyeska Pipeline Service. Cb. 709 Bfdwill
                                                               Avenue filirbanks,.AK' ili=/70i Uniied $tates·
                 Item Long Dei;:crlp.tlon:                        Transit Type              Qaaie[·~ame               .Emi.falol                      ~-
                                                                    See Elelow              To Be ·Arran:ged          TUL"SA. OK                     Frerght Collect

                                                               Notes:

     10                                                             ·16,AUG-2016                                    Each           4,06i).0()                   1'6,24Q.00
                 Jteni Short Descrlptlon; Extended                                                   4
                 Burnback Tlietmbcouples                       •Ship To Lociatibni Alyeska Central Warehouse Alyeska Pipeline.Service                co. .7.Q9 Bidwlll
                                                               Avenµe Fairbanks, /\~ 99701 Oriited States
                 Item Long Descrlptlon:                           Transit Type              !::,m:i!lr~11m11          ~-                              ~
                                                                    s0,rBelow               To Be Arranged            TULSA, OK                      frelghtColl~"ci

                                                               Notes:

     1 ).                                                           16-AU~•2016.                                    Each           3,29'1.50                    2:!,851.:50
                  l\el'l) short Description: .E~ended                                                7
                 .Pilot Thermo.couples                         .Ship To. Locatlon: A_iyeskc! Central Warel)ouse-:Alye~ka Pipeline $ervii:,e Co. 709 Bidwlll
                                                                Av.enue. Fairbanks, AK 99701 United States
                 Item Lon·g Description:                           IroositTyp!l          C,miac~a[lie            ~                           EQa QC!l!!
                                                                     see Below          Tb ·ae Arrange'<!        TULSA,'OK                  Fre_fght Cotie.:t

                                                               Notes:




                                                                                                   Purchas~ Order To.ta! Arno.unt:-$~8~,5(?8.1?0




                                                              EXHIBIT C, Page 3 of 9
                                                                                                                                                      EXHIBIT A
            Case 3:19-cv-00101-HRH Document 1-1 Filed 04/12/19 PagePage
                                                                    31 of31
                                                                          41of 41
..



         C':\,.
     AIyesx.a P'e!l~
                __/
                                     .COMPREHEN·SIVE PO TERM:S.AND CONDITIONS

     l. Offer and A,cceptan_ce:• This Purchase Order; including any attachments tPO'·) i's an- offer to purchase and may be
        accepted by 'Seller either in writing or by conduct which recognizes the existence or formation of a contract mcJuqjng,
        without Iimitation, the delivery of any goods to Buyer, Any such acceptance ii, limited to the express terms: of this Po:
        Buyer. hereby objects to, and rejects any' proposal. for additional or ditlerent terms or any attempt by Seller to vary any
        of the terms of this .PO, and any such additional or different terms or variances shall he .deemed material .. AnY, .such
        proposal or attempt by Seller that would materially change the description, quantity, price or delivery schedule of1l\e
        goods shall constitute: ·a rejection of this offer. Any other such proposal or attempt shall not operate as .a rejection, but
        this offer shall be. deemed accepted by Seller without regard thereto.

     2; Descriptfon ~nd Quality of Gootls; AJ,1 specifieations, drawings end descriptions set rorth or referred to herein and
        (to the extent not .inconslstent with such. specifications, drawings and descriptions) aJI statements· and representations
        made by Seller regarding the q:u,ality or properties of the. goods purchased are a part-of.this PO, . and Seller shall furnish
        the goods in strict accordance therewith, No changes in Buyer's design, drawings or specifications or in the quality,
        quantity or nature of the goods sbail be made unless authorized by Buyer's authorized representative in a written
        amendment tothis P.O:~cccpfo(i. by Seller. If Seller notes any inconsistency or inaccuracy in information furnished by
        Buyer erif Seller' believes purch~er's design should be modified, Seller shall hotify Buyer in writing, No review-or
        approval by Buyer of Seller's design, specifications, drawings, test 'ptocedures, practices or methods shall relieve
        Sel1er from any of its.obligations under this PO.

     3. Warranties: (a) Seiler expressly warrants that it shall deliver good and marketable ·title to .all goods furnished
          pursuant to this PO ('';Produ¢,ts") ~e froro defects, lienfi and.encumbrances; (b') Seller-warrants that the-Products (I}
          will be of good 'quality and workmanship .and free from all defects (latent or patent); {2) wi'll conform 10 !ill
          specifications, .drawings, descriptions ·and statements of work :furrtished specified or agr~d to 'in, the PO; (3) will
          ionfonn to any samples a:nq td any statements ma.de on the container-s, labels, sales literature or acjvertisemebts·for
          such. Products; an:d ( 4) will be· adeqµat.ely co~tained, pac;kaged, marked .an4 label'¢i:1. (c) TI)es_e warrantie.c;- s)1all he to
          effect for the• period of the earlier ·of 24- months after the date that 1be Products are available for shipment or 12
          months aftyr startup of the Products. If during the. WE!rranty period ·at\y gQods prove upon exammatioi), by· Buyer not to
          meet the waminties set forth above; Seller wi:11 repajt the Produ:cts or s:upply ide:ntic.al or substantially siirular
          replacemeril .Products EX Works Seller's manufacturing facility, as determined through mutual agreement between
          Sell1;:r and Huyer at the time. Any r(lplacement l:'rodircts· will ·be war-~nteq for tbe l!Il¢tpJte4 portion of !h~ warranty
          period applicable to the, particular Products or eigb't ($) months., whichever is longer, ·bµt in. no event wl11 the extended
          warranty ·period exceed eight (8) months after the expiration of the original warranty period·, (d) Seller will not 'be
          responsiplc for the costs of :removal, ins~Uation, t:c-installati,oh or :ma,king of 11¢cess of i:my gopds ot items, \yliere
          such remov.al, iri.stqllatioil, re-ins~allatioil or making of a.ccess is 'required to repiur or. replace any defective. Products ..
          Furthermore, Seller wili not ·be responsible for and assumes no liability for materials or workmanship, labor costs or
        ·other -related expenses fot any work performed by ~ird. parties in the repair or replacement of defective PtQducts. (e)
        ·the warranties i;et forth in this Agreement     will   be voided ifihe Products. ~ave not, been. ·stored; .insWted, i;nainta:ined or
          operated in .accordance with .accepted industrial practice or ·any specific instructions provided by Seifer. (f) ALL
          W ARR.ANTIES 'OR REPRESENTATIONS NOT SPECIFICALLY INCLUDED IN THIS PO, INCLt)DINO THQSE
          W'ITB RESPECT 'l'O. lvIERCHANTA13ILITY OR FlTNESS. FOR ANY PARTICULAR PURPOSE WHETHER
          EXPRESSED, IMPTJEP, STATU'J'ORY OR ARI'SING FROM .A COURSE OF DEALING, USAGE QF THE.
          TRADE. OR OTHERWISE WITH RESPECT TO· ANY PRODUCTS ARE EXPRESSLY EXCLUDED. :SUYER,S
          REMEbtES FbR BREACH OF W AR:RA,NTy ARE SPECIFlCALL Y Lltv1ITED TO THE REPAJR OR
          REPLACEMENT OF THE- PRODVCTS AND ARE EXCLUSIVE .OF ALL OTHER 'REMEDIES. Seller's
          obligations under these warranties shall survive and be unaffected by any inspection; testing; acceptance; payuient
          and/or use. li1 the· ·event of Seller's failure to· repair ot n,pface su.clr ·nonconfonning· Pr.oduct whbln a reasonable time
          given the totality ofthe circumstances, Buyer, after reasonable notice to Seiler, may repair or. r.eplac;e su~b Product
         .an.cl char.ge Seller for all ~osts te.asonab1y incurred by .Buyer in dQipg ~o.

                                                                   Page·l of S



                                                          EXHIBIT C, Page 4 of 9
                                                                                                                            EXHIBIT A
                Case 3:19-cv-00101-HRH Document 1-1 Filed 04/12/19 PagePage
                                                                        32 of32
                                                                              41of 41
Alye.0~~
     ..     _/
4. Quality: Seller warrants that ·It has. .a Quality Assurance Program tj,at. provides for the· quality of the Products furnish
   under this PO.

5.    Indemnificatiorr; Seiler shall indemnify, defend and fio.!d harmless.Buyer from and against anyand all loss, liability,
      cost or expense, and any and all claims QY or liability .to any third party for loss, damage or injury to persons or
      property which is paged QD. Q! .in any manner arises nut of Seller's performance or: nonperformance of this PO, but
      only to the extent that any loss, damage, o;r injury resulted from the, negligence or willful misconduct of Seller ..

6. Infringement of Third PartyRlghts. Selier. agrees to defend, indemnify and hold harmlessBuyer against any·and all
    loss, liability., eosts or expenses, and any and all claims by or liability to any third party for loss, damage or h;1jury
    arising out of any actual or alleged .infringement of any United States or foreign patent, trademark, copyright or other
    ilrtellec(ual property right .arising from the sale or use or any Product supplied ~y $.eller under this PO. In case. any
   Product or any part; oruse thereof, is held to constitute an infringement; Seller shall, at its own expense.either procure
   for Buyer the right to continue using such Product- or pan or replace the same with ,a substantially equal but non •.
    infringing Product meeting tbe.requirements of this. PO. Seller's obligations under this Article 6 shall not apply to any·
   .Ii.ability for infringement (i) of any method patent where the Products are used with other apparatus for carrying out a
   process resulting in a combination of st~ps which is deemed to infririg_e a metho·q patent or patent directed to a
   combination of steps, (ii) where the Products are modified by Buyer, (iii) where the Products are used by Buyer 1n a
   manner diff¢tei:lt t)iap. the use communi cated to and understood by Seller at the time the Products were sold to Buyer
   and such use constitutes infringement, or· (iv) with respect to· clafms of infringement where the· Products were
   designed and manufactured in accordance with.the design or specifications furnished or requited bi Buyer:

7.   Inspection, Testing and Acceptance or Rejection. All Products shall be subject to Buyer's inspectlon. 1f Buyer
     jntepds tQ carry out inspections or testing of the Pr.oducts prior to shipping i!Jld/ot during thdr manufacture, this P.Ci
     wiU so &tate. lf any inspecti.oi;i or t~&tis made on Seller's premises, Seller, wjthout additiona1 charge, shall provide all
     reasonable facilities and assistance:for the ~afety and convenience of Buyer's inspectors. Such inspections and tests
     shall be. performed in such a manner as to not unduly delay the work Buyer sb!).11 inCh1de instr.uctjons in the
     specifications for S~llet to notify Buyer in advanc.e· of readiness for .any test or step .in the insp.e.ction process. Seller
     shall give Buyer the   PO numb.er; the location of Se!)er's plant and whether a:11 o-r part of the Product 'is ready for
     inwection. All work shall be prepared so as fo permit compiete ihspec_tion. for conformity .t.o t}J.is PO iw:d ~Y
     applicable specific!!tions. Neither the opportunity to inspect; nor the ·conducting of any inspection and/or testing shall
     be deemed to constitute acceptance of'Products by Buyer or to relieve. Seller fro.m its .0wn testing, inspection and
     quality control obligations. Buyer shall have the ri_ght. to inspect and function t.est the Prodµcti; within thirty (30) days
     from installa.tion of Proqucts at Pump Station 1, notwithstanding any prior inspection or testing by :Suyer. AH
     defoC:tive or nonconforming Products tnay be rej.ecte(j by B\lyer withoU:t prejudice to 81\Y other rights Buyer may have
     by reason of such. defects or nonconformity, proVJded that lf Buyer fajls to perform a function tesr l!-ndlor reject the
     Prodµr;:_ts within nine (9) months aftei;- the date the.Preiducts are available for shipment, .the Products shall ·be deemed
     accepted. Thereafter, claims for non-conforming .Products shall be subject exclusively to the warranty ,provisions in
     paragraph 3.

8. Time of Performance and nelivery. Timi;; is of the utmost importance in the performance of this PO by Seller.
   Seller shall inform Buyer jmmediately when.ever .it. bas ·reason to believe .that circumstances within or beyond ifs
   control are likely to delay or prevent Selfer's timely perf.orn:iance un.dei' tl:>.is .PO. Notwithstan4ing anytlriJ}g to the
   contrary contaihe.d in this PO, in the even~ that delivery of the Pro-qucts is delayed for reasons attributable to Seller,
   Seller will pay to Buyer iiqµidated damag_~ ~as a genu1µe p~-est~inate of loss and not as a penalty) ·of o·.5% per day of
   the total. price of the P.O (not .in0luding any bonus value) up to a maximum. of '5% ofthe tot.µ PO pric;e. S:uch daily
   liquidated c.lama,ges shall. be paid by Seller for each day past 22 weeks from -the, date of execution of this PO that
   Product is not reaqy for shipment. 131,J:'yer shall not u;np.ose liq-µidateo dWl_ages if delivery is c()mpleti; except for
   minor items whjch have no adverse impact on the .installation schedule of          the equipment, <>.r if the Euye.r suffers no
   demonstrable financial loss, in form of liquidated damages, as the result Cif the 8eller's delayed delivery. Payment of
   J'iquidate4 damages shall be euyer's sole. remedy for delay until the· ma:x:imurn amo\mt. of liquida:tei;l daI11ages is
   reached·.
                                                           .Page 2 of 5



                                                    EXHIBIT C, Page 5 of 9
                                                                                                                   EXHIBIT A
            Case 3:19-cv-00101-HRH Document 1-1 Filed 04/12/19 PagePage
                                                                    33 of33
                                                                          41of 41
9. 'I'ermlnation: Buyer shall have the right to terminate tbiirPO or. any part at an:Y. time with or without cause by written
     notice to Seller; (a) With Cause: Buyer inay terminate all or part of this PO with ·cause b.y written. notice. to Seller
      under the. following eircumstancesc (i) Seller fails lo make any delivery :in accordance with the.agreed delivery date or
      schedule or otherwise breaches or fails to comply with any' other' material obligation under the P◊ and fa.iJs to
     commence to cure such breach. within five (5) business days: .after receipt of notice ·of same. from Buyer; (ii} Seller
     fails to. make timely progress in the production of .the Products so .as to create reasonable grounds for Buyer's
      insecurity with. respect to Seller's performance of its obligation under this .Pb; (iii) Selie!' becomes insolvent; (iv) any
     proceeding in bankruptcy, reorganization or for the appointment of :a receiver or trustee is filed by or against Seller; or
      (v) Seller makes an assignment for the. benefit of' i'ts creditors. In the event of termination for cause, Buyer may·
     purchase or otherwise acquire. the Products elsewhere on such terms or in such manner .as Buyer may deem
     appropriate and Seller shall b~ liable to Buyer for any -excess      ~*   or· other expensee .reasonably m¢.v:r:rep t,y Buyer,
     Buyer will make good faith efforts to mitigate its. damages. Buyer shall have         no  obligation for costs relating to any
     Products not delivered to Buyer before notice of termination is given to Seller, and title to same s~a)l remain with
     Seller. Buyer's, exercise of'the rights described above shal] be without prejudice to any other rights or remedies it may
     have. Any waiver by Buyer of-any breach or default by-Seller shall not constitute a continuingwaiver ora waiver of
     any· other breach or default. (b) Without Cause; Buyer may, at any time, terminate this PO without cause by giving
     written notice of-termination to Seller. In the event of such termination, Seller shall immediately stop work under this
     PO and immediately cause its suppliers and subcontractors to cease such work. Seller shall be entitled to (a)
     reimbursement for any reasonable non-recoverable direct costs for labor and materials incurred in the performance of
     this PO prior to. its termination, (b) along with those costs which arose out of or resulted from the cancellation, such as
     terminating orders with suppliers, plus (c) a termination feeequal to twenty-five percent (25%) of the PO price. In·no
     event shall Se!].er b·e entitl~o tc;i reimbursement for costs incurred by Seller for. work performed after its teeeipt of the
     termination notice or costs incujred by $eller, Seller;s suppliers or :si.,ibcontractors which could have reason1;1.)Jly been
     avoided. The-value of any material pafd for by Buyer but left in the ·hands of Seller shail be taken .into account n1
     c~kul~µng the amoulits due to Seller .. In the case of termination by Buyer of all or part-of this PO without cause, any
     claim by Selle1' for sup~ tenn,ination ml!st b~ sul;>mittecj to Buyer in writing no later than ninety (90) days efter Seller's
    .receipt of such ter:nunation notice. Seller waives any claim for ·reimbursement of the costs provided for herein if SeU~r'
     fails- to notify Buyer in writing of such claim within ninety (90,) days after Seller's receipt of notice of tennination.

10. Assignment: Seller ·shall not, without Buyer's prior written consent, whfoh Buyer shall not unreasonably withhold (a)
    assign this PO or a,riy right. or interest therein; or (b) delegate any obligation -that it owes to Buyer under thls .PO. Any·
    attempted assignment .or delegation shall be vo.id .and ineffective for all purposes unles.s made; in confonnity with this
    paragraph.

11. Title and Risk of .Loss: All Products shall be suitably prepared and packeq fot: .shipment in accordflJ1de with :al.I
     instructions defined in. this PO and shall be of a quality to insure ·safe delivery. All packaging, boxing 'and shipping
     cbarges shall be pa\d by- Sellenmless otherwise stated in this PO. All returnable packing or handling material debited
     to the Buyer's account mu.st be cl~arly. marked "Returnable." Goops deliverec! in error or in excess ofthi~ PO may be
    .returned at Seller..,s expense and r.isk. Unless. otherwise instructed, .Seller shall ship Products in such a form that freight
     char,ges, whether base4 ,on cubic measurements or b.y weight, are limited to the minimum freight costs. appropriate to
    the consignment. Seller shall confer ·with Buyer, prior to shipment, -iii ~election of :the mode of trc4isportation and
     routing: Unless otherwise st;it.ed on the fape of this PO, title to the Pt9c;lucts shall pa_s~ to Buytr-i1pci)l del)very of the
    .conforming .Products to the F.O.B. point specified in the PO. Seller assumes all risk of loss to the Products prior to
     sµcb delivery..                               ·

12. Confidentiality: (a) Information, drawings, data, design, inventions, software, ideas, suggestions and other
    information supplied by- Buyt;:_r: sh.all be Buyer's property and shall b~ held ii:i confi'dence l>Y Seller. Such in.formation
    shall .n-ot be ·reproduced, used·, modified or disdosed to othei:s by Seiler without Buyer's· prior written consent and
    sha'II be reh1r;ned ~o Buyer- t1pon Bu_yer's dem-and. Seller's obligation of confidentiality shaU not apply to information
    which:. (i) at the f-irne· of or. fffler the disclostJre. tl)er:eof by Buyer to ~¢ll~r become·s, thtough no· a.ct or omission of
    Seller, part of-the public domain; (ii) at ·the time, of the disclosure thereof by Buyer to Se11er w.is already in ·the
                                                            Pag_e 3 ofS                                           ~        '!>/,/1&

                                                   EXHIBIT C, Page 6 of 9
                                                                                                                   EXHIBIT A
           Case 3:19-cv-00101-HRH Document 1-1 Filed 04/12/19 PagePage
                                                                   34 of34
                                                                         41of 41
(   .
               C\I.
         AlyesKo plR!_~-
                    _/
              possession of the Seiler; (ii'!) corresponds. in su bstance to· that furnished to. .Seller by- others than Buyer as a matter of
              right without restrictions of ·disclosure; (iv). was disciosed by ·selJer after a period of ten'( 10) years from date of its
             .receipt oy Seller; or ('V}w1fS developed by Seller independent of the information in question,
              (b) Seller retains all lntellecrua! property rights, whether registered or un-registered, bicluding trademarks, patents,
              and copyright of all documents, drawing rights, design. rights, developed programs, software, models and other data
             provided or developed. in the· course of the PO ("Se! ler IF"), and hereby grants Buyer a non-exclusive, non-asslgnable
             royalty· free.irrevocable license to use Seller IP deHvereo: to Buyer or- embodied in the Products or related deliverables
              only 'for' the purposes of Buyer's installatlon, operation and maintenance the Products, Buyer shall hold Seller's IP -in
              strictest confidence and not disclose it to others except where such information at the time of or after the disclosure
             thereof PY Seller to Buyer becomes. public through no act or omission of Buyer or Buyer is obligated by lew to
              disclose such information to federal or state agencies ..

         l3. Payment: Unless otherwise stated in this PO, payment will be due thirty- (30) days after the- Products ~d. all
             documentation required by this PO are received arid .accepted by Buyer. All .elaims for money due or to become due
             .from Buyer-shall be subject to deduction or set-off by Buyer by reason of.any claim.or liability arising from this PO.

         14. Notificafion 9( ~ecalls, Technical Service Bulletlns and Upgrades: Seller shal) notify Buyer within two (2)'
             business days of receipt. by Seller .of any of the following: (a)Any notice of a voluntary- or involuntary recall of any
             defective or potential ly defective GMd or Product containing <;>r incorporating such Good, including but.not limited to
             a. recall. by a regulatory agency or· in accordance with applicable laws or regulations; (q) Any software or firmware
             change or upgrade related to any Goodor Product furnished in. conjunction with this PO, including but not limited to
             an upgrade or change required i11 accordance with applicable Jaws 'or regulations; and (c)Any technical service
             bulletins or similar recommended procedures applicable lo any Good or Produc; provided u.nifor: this PO. Notification
             as requfred herein shall be made to ·the following· central repository for Buyer: tech bu1letiiis@alyeska"pip°e1ine.com ..

         15-. Access: Buy~r shall. have access to S~lfer's prerpises- and where appli'cable, to. -subcontra¢tofs pr.emiscs, at Jtny
             reasonabie time. tor the purpose of ascertaining the progress of work u11der this PO.                                     ·

         16;. Compli!lnc~- witli Laws: Sel_let shall comply with all applicable laws, ex,ecufive orders iitid regµJatjons hicl:uding but
             not llmited to laws concerning non-discrimination .in employment, foclui:lfog 43 C:FR Pan 27, implementing Secti'on
             403, public law 93-153. (1973), OSHA, Hazardous Materials Transportation Act, Toxic Substances Control Act .and
             the Coni;umer Prodµct Saf¢ty Act. In. the eveQt th.at. this PO is consic,ieted -~ rederal subconttact und:e:r the OFCCP
             regulations, and thus, subject: to those .regulations, Seller represents that it is a supplier of commercial ·items .. (as
             defirted in FAR 52.244-6) which are sold on ·a fixed pii;c·e basis in a competitive market

         i 7. Appl•cabJe.Law: This-PO ·and the relationship of the patties .shall be governed by and interpreted ·in acc.ordance with
              the: Jaws of the State of Alaska, without regard to its conflicts of law rules. AJJ.y litigation ari.sing out of or .relating to
              this PO sh!\l-1 be brought only .fu a court of competent jurisd(ction in An_ch_orage, Alaska.

        18. Remedies Cumulative: Except where a spedfic remedy is expressiy set forth. as exclusive- herein, the rights -and
           remedies -available t<;> Buyer ·underiliis PO ·a:re iri apditfon to and not.in .limitation ofthe rlghtfi a,nd t~medies otherwise
            avail.able at 1<1-w Qr in equity,

        ' 19. Additional Terms: If this PO IDvolves an inte_tnational contract. for the sale. of Goods, th~ source .of .peprution.s. for
              conifn~rcial delivery tcnns sha'll bre the -2010 lncotetms. The invalidity or .un.enfor~bili_t:y of any provlsfon of the
              Agrc.cmcnt.:shail not affect the validity or enforceability ofits other provi-sions .and the remaining provisions shall
              Temain in full force and .effe.ct.

        20. Changes: Buyer sha11 ha:ve the right to require additional work, fasue additional instructions•, or make· c·banges by
            written direction to Seller in l;lny .one or:· ~ore of the following: (a) drawings, designs, or specificatiops; (b) .metho.d of
            shipment or packagin,g;· ( c) del.ivery sqhedule; anc/ (a) quii)ntitie$. ff any such change r~sults in .a change in·. Seller's. c.ost
            of p_erforrnance o~ :in. the time of performance, an adjustment in pric.e and time for perfonnance will be made by th~
                                                                      Page 4 of S



                                                              EXHIBIT C, Page 7 of 9
                                                                                                                                EXHIBIT A
                     Case 3:19-cv-00101-HRH Document 1-1 Filed 04/12/19 PagePage
                                                                             35 of35
                                                                                   41of 41
(,
     ♦·




          Algeo~~
                     J
              -parties 1n writing; provided, however, that Seiler· sha11 notify Buyer of the 'request for such adj~:sti:nent' Within fifteen
              {15) days ·after receipt by Seller of the notice, of such change. Seller's writing ·sJ:j~ll detail 'the reasons for the· price
              adjustment to the Buyer. Seller agrees not to make any chap.ges that affect this PO without the prior written approval
               of'the.Buyer/s authorized representative.

          21. Buyer's Property: All property used by Seller in connection with this PO which is owned, supplied, charged to or
              paid for by Buyer shall be. and remain the property pf Buyer arid shall be subject to removal and inspection by Buyer
              at any time. Seller shaJl (;:i) identify and mark all such property as Buyer's property; (b) use· such pi:operty only to
              perform it8 obligation under this PO; (c)_ maintain, insure, and preserve such property ih accordance ·w itli Buyer's
              directions; and (d) returned to Buyer when this PO has been completedor termina ted.

          22. Price and Taxes; The price specified.herein does not include any taxes pr duties of any kind that Seller.is required to
              paywith respect to the Products, ine::Juding- '®.Y charges associated with -obtaining necessaryimport/export licenses.


              impairment of   *
          23. Excusable Delays: 'N either party shall be liable for any delay· in of f~il:ure of delivery or acceptance or any other
                                   performance 'U!.ld_er- this PO; in whole or ifl part, caused by the occurrence of any contingency
              beyond its. control, including without limitation, war, not, or governmental action.

          24. Survival of·Obli'ga:fions: The obligations set forth inparagraphs 3, 5, 6, 7, 9; 12,    11, aod 2-5 of this PO shall 'survive.
              completion qr termin ation of: tlwi PO.

          2:S.. Limitation on Liability: NO PARTY SHALL 'BE LIABLE FOR INDIRECT, INCIDENTAL OR CON:SEQUENllAL
                DAMAGES, INCLUDING ioss OF PROF)TS, REVEN\J[$, OR OTHER ECONOMIC LOSSES WHETHER DEEMED
                DIRECT OR CONSEQUENT!Al, Af3'1S:iNG. 'U NDER' ANY CAUSE OR COMBINATION OF CAUSES, INCL.U D,!NG ANY
                THi:ORfES OF CON.CURR·ENT OR JOINT LIABILITY. IN NO EVENTWIL~ THI: CUMULATIVE LIAB!UTY OF.$.ELLE.R
                AND ITS AFFILIATES BE IN EXCESS OF ONE HUNDRED FIFTY PERCENT (1-50%} QF THE PO PRi:CE, REG'MDLESS
                OF CAUS.E.QR.ANY COMBINATION OF CAUSES' WHATSOEVER. ALL IN:S.ui~ANCE PROCEEDS-WHICH MAY BE
                PAID BY THE iNSURERS·OF SEHER OR ITS AF.FILIATESWILL BE CREDITED AGAINST THE LIMITATION .STATED
                ABOVE AND SHALL REDUCE THE AMOUNT OF THE CUMULATIVE l!A!31LITY OF SELLER. AND· ITS AFFILIATES.
                THESE. LIMITATIONS SHAL.L APPLY NOTWrtHSTANOiNG AN'{ F.UN.bAMENTAL BREACH OR FAILURE OF
                ESSENTIAL PURPOSE OF ANY LIMITED REMEDY.

          26. Entire Agreement: TI1i:s PO constitutes the complete and exclusive statementof the terms of the. agreement between
               Buyer and Seller with respect to the subject matter- and supe~ede$ all p_rioi'. di::aj or written agreements, cQmmitments
               or understandings. with re:spect to :such ·subject ma,ter.. No modification of this PO shall be binding- ·upon Buyer .or
              ·s:eHer unless i'n writing and signed by Buyer;s and Seller's,authorized representatives.

                                                                                                          r        CF,....LL ; /14~




                                                                    Page S of 5



                                                             EXHIBIT C, Page 8 of 9
                                                                                                                           EXHIBIT A
                     Case 3:19-cv-00101-HRH Document 1-1 Filed 04/12/19 PagePage
                                                                             36 of36
                                                                                   41of 41
~I.   •



                                                                                            Page 4 014
                                                                             'P(11bhase0,de1111631438,1

                                                                 ALVES.KA P.IP..ELJN~ $ERVICE COMPANY
                                                                 AqTfNG B8 AGENT· for and on :behall of ilre
          SUPPt.lER ACCEPTEO·ANO AGREED   TO                     DWNE.RS ·of lh~ Tr'ans-Alasl{a PIpelIne· System
                                                                 (TAPS)




                                    '1 /r..y/1:1
                                     .{Date)
                                                                                      . ·21_:·-·.:,.~_'·
                                                                                            (Dale)




                                               EXHIBIT C, Page 9 of 9
                                                                                                           EXHIBIT A
          Case 3:19-cv-00101-HRH Document 1-1 Filed 04/12/19 PagePage
                                                                  37 of37
                                                                        41of 41
      1YELLOW
      0
                  HIGHLIGHTED FIGURES ARE TOTAL
       INVOICE AMOUNTS


     !Sum of Project Burdened Cost


     ~ploy~/Supp_lier                             Comment                                               PO Numbe Total                    SCOPE OF WORK
     AFOGNAK NATIVE CORPORATION                   Eagle 9/1/2017- 9/30/2017                             (blank)            1,268.00
      Total                                                                                                                Th@Housing charges $158 a night
          AIR LIQUIDE AMERICA LP.                 ELECTRODE, WELDING, TECH-ROD 182, 1/8"DIA, 14"L, NICK 17307242           3,430.00
                                                  ELECTRODE, WELDING, TECH-ROD 182, 3/32"DIA, 12"l, NIC 17307242           2,447.04
                                                  GAS, COMPRESSED, NITROGEN, INDUSTRIAL GRADE, 255 CF 17307736                793.2
                                                  WIRE, WELDING, TECHALLOY 606, TIG, 1/8" X 36"L, NICKEL, 17307242         4,897.50
                                                  WIRE, WELDING, TECHALLOY 606, TIG, 3/32" X 36"L, NICKEi 17307242            971.7
      Total                                                                                                       I       12,539.44lMaterials for welder qualifications and onsite repair
          AK SUPPLY                               SPREADER,FLANGE, PRYING TOOL                           17306922          2,480.00
      AK SUPPLY Total                                                                                             I        2,480.00 ]A flange spreader tool to help with energy isolation.
      ALASKA STEEL                                STOCK, PLATE, 48"W, 96"l, 3/8" THK, INCOLOY 800H, ASTM 17307224          6,634.11
      Total                                                                                                       !        6,634.lljMaterial purchased for welder qualification and repair.
      ARCTIC FIRE, INC                            DRUM, STORAGE, OPEN HEAD, SEALABLE, STEEL, 55 GAL, Cl 17306888           1,576.00
      Total                                                                                                       I        1,576.00]16 "55" gallon drums to put contaminants in.
      ASRC ENERGY SERVICES HOUSTON CONTRAC CONTRACTOR SERVICES· DIRECT LABOR                             17300941        545,990.68 General Labor, reduced by $13,687.50 for thermo couple
                                                                                                         17307128         27,700.99 Zyme flow that did purging of flare stack.
                                                                                                         17307129        141,724.93 Sweat Energies. Nitrogen to snuff the flare.
                                                                                                         17307130        108,879.60 AFC Cranes to access the flare tip.
      Total                                                                                                          [   824,296.20]
      CARLILE TRANSPORTATION SYSTEMS, INC.        Freight                                               (blank)               21.22
                                                  FREIGHT 8-28-17 TO 9-3-17                             (blank)              750.17
                                                  FREIGHT 9-4-17 TO 9-10-17                             (blank)            1,147.38
                                                  FREIGHT 9-11-17 TO 9·17•17                            (blank)              575.95
                                                  FREIGHT 9-18-17 TO 9•24-17                            (blank)            1,397.42
      Total                                                                                                                           l
                                                                                                                           3,892.14 Freight charges in getting materials to Pump 1.
          COLVILLE INC                            FUEL, ULSD, #1 DIESEL, ARCTIC GRADE, LIQUID, BULK, SARA 17308437        22,915.41
      Total                                                                                                          !    22,915.41jDelivery of ultra low sulfur deisel to run equipment.
          FAR NORTH SUPPLY                        COMPOUND, FILLER, METAL, SOLIDIFIER, 833 GMS, PASTE,' 17307453             573.66



                                                                                       EXHIBIT D, Page 1 of 4



•
                                                                                                                                                                             EXHIBIT A
    ...                                      Case 3:19-cv-00101-HRH Document 1-1 Filed 04/12/19 Page 38 of 41                                                              Page 38 of 41
                Total                                                                                                      I      573.GG]Contingency material for flare tip repair.
                 FEDEX EXPRESS                         Freight                                                {blank)             399.78
                 Total                                                                                                     I      399.78jFreight charges in getting materials to Pump    i.
                 FIRST NATIONAL BANK                   ANDERSON,ROBERT E ARCTIC FIRE ANO SAFETY               (blank)           1,152.00 FRC rain gear. (disallowed)
                                                       BYSTEOT,CHRISTOPHER N HYTORC                           {blank)           1,875.00 Hydraulic tensioner tool needed for isolation/ret. to svc.
                                                       GEDRAITIS,BRIAN S WW GRAINGER                          (blank)           1,134.32 Flexible air hose used for air compressor connections.
                 Total                                                                                                          3,009,32!
                 INDUSTRIAL SCIENTIFIC CORPORATION     08/08/17-08/11/17                                      (blank)           2,193.48
                                                       SERVICE CHARGES                                        (blank)           2,600.00
                 Total                                                                                                          4,793.48JGas monitoring/_proof of concept.
                 JOHN ZINK COMPANY, LLC                GASKET, 1", DONEX 660, CL 150, RF, 1/16" THK           17307113               110 Gaskets associated with removal of flare tip.
                                                       GASKET, 2", DONEX 660, CL 150, RF, 1/16" THK           17307113                64 Same
                                                       GASKET, 20", OONEX 660, CL 150, RF, 1/16" THK          17307113               106 Same
                                                       GASKET, 3", OONEX 660, CL 150, RF, 1/16" THK           17307113                40 Same
                                                       GASKET, 8", DONEX 660, CL 150, RF, 1/16" THK           17307113               390 Same
                                                       THERMOCOUPLE, BURNBACK, W/ 114' SHEATH, DWG B-F-9 17307035              12,180.00 Recommended by JZ to rep[ace (disallowed)
                                                       THERMOCOUPLE, PILOT, TYPE "K", W/ 114' SHEATH, DWG E 17307035           17,802.00 Same (disallowed)
                 Total                                                                                                     [      710.00]
                 LYNDEN AIRFREIGHT FWDRS, INC.         Freight                                                {blank)          10,405.00
                                                       (blank)                                                (blank)          16,314.31
                 Total                                                                                                         26,719.31!Equipment, material and parts for flare tip repair.
                 LYNDEN TRANSPORT                      Freight                                                (blank)             727.32
                                                       (blank)                                                (blank)           5,305.97
                 LYNDEN TRANSPORT Total                                                                                         6,033.29] Freight charges in getting materials to Pump 1.
                 MAXXAM ANALYTICS, INC                 08/23/17-08/24/17                                      (blank)           $704.00
                Total                                                                                                      I    $704.ooJAir quality testing required under OSHA and NIOSH.
                 NORTHWEST FLUID SYSTEM TECHNOLOGIES CONNECTOR, TUBING, MALE, SMM TUBE X 1/2" MNPT, 31E 17306939                  321.52
                 Total                                                                                                     l      321.52]Tubing materials provided for flare tip.
                 NRC ALASKA, LLC                       CONTRACTOR SERVICES- WASTE MANAGEMENT/DISPOSAL 17307828                 42,830.20
                 Total_        •                                                                                           j   42,830.20]Removal and disposal of accumulated carbon deposits.
                 PUGET SOUND PIPE & SUPPLY             BOLT, STUD, 1/2" X 3", A320-L7, GALV,W/ 2 EAA194 GR4/C: 17307102            261.2
                                                       BOLT, STUD, 1-1/8" X 7", A320-L7, GALV,W/ 2 EA A194 GR4. 17307102           488.4
                                                       BOLT, STUD, 1-1/8" X 8", A320-L7, GALV,W/ 2 EAA194 GR4. 17307102            993.6
                                                       BOLT, STUD, 5/8" X 3-1/2", A320-L7 GALV, W/2EA NUTS A1'. 17306765           236.4


                                                                                             EXHIBIT D, Page 2 of 4




"'
     •
         .                                                                                                                                                                         EXHIBIT A
             ~                                                                                                                                                                  Page 39 of 41
         -..J                                        Case 3:19-cv-00101-HRH Document 1-1 Filed 04/12/19 Page 39 of 41
                                          BOLT, STUD, 5/8" X 4", A320-l7, GALV,W/ 2 EA Al94 GR4/G 17307102             87.36
                                          BOLT,STU0,3/4" X 5",A320-L7, GALV,W/ 2 EA NUT5,A194-G 17306765               694.8
         Total                                                                                                 I    2,761.76 J Materials for flare tip repair.
         STALLION ROCKIES LTD             Stallion 8/1/2017 to 8/31/2017                           (blank)         37,290.00
                                          Stallion 9/1/2017 to 9/30/2017                           (blank)         17,820.00
         Total                                                                                                     §,110.00]Housing costs for workers during flare tip replacement.
         STUSSER ELECT RIC COMPANY        CHANNEL, STRUT, SOLID, 1·5/8"W, 1-5/8"H, 12GA, GALVAN 17306855              467.89
         Total                                                                                                        467.89 Cable ties and unistrut (disallowed)
         TEAM INDUSTRIAL SERVICES INC     CONTRACTOR SERVICES - INSPECTION                          17307432       11,013.78
         Total                                                                                                 !   11,013.78]1nspection services (NOE)
         TOTAL SAFETY U.S., INC           CONTRACTOR SERVICES· DIRECT LABOR                         17307637       41,962.08
         Total                                                                                                 !   41,962.08]Phase array gas monitoring while flare was out of service
         W.W. GRA INGER INC.              GAS, COMPRESSED, CALIBRATION, SSL, CYLINDER, 50% MEl 17307229              $231.70
         Total                                                                                                 I     $231.10)
         EQUIPMENT RENTALS                1Q17- 3Q17 Freight allocation adjustment                 (blank)            268.65
                                          3Q2017 Freight Allocation                                (blank)               158
                                          Accrue BL Equip RentOS/21-08/31/2017                     (blank)                 0
                                          Accrue BL Equip Rent 09/18-09/30/2017 .                  (blank)                 0
                                          AUG17 ACCRUAL-PSl Flare Air Diffuser Cone Mech Failure (blank)                   0
                                          COMPRESSOR 1600 CFM 2006                                 (blank)         13,600.00
                                          COMPRESSOR 1600 CFM 2007                                 (blank)         12,750.00
                                          COMPRESSOR 1600 CFM 2011                                 (blank)         13,500.00
                                          COMPRESSOR 1600 CFM 2014                                 (blank)         26,350.00
                                          COMPRESSOR 375CFM 2014                                   (blank)          7,694.00
                                          CRANE 90 TON ROUGH TERRAIN 2013                          (blank)          3,440.00
                                          GASKET, SPIRAL WOUND, 2", 150#, 304SS, 0.175" THK, FLEJI (blank)             23.33
                                          GASKET, SPIRAL WOUND, 48", 150#, 304SS, FLEXIBLE GRAPI (blank)            1,683.28
                                          GENERATOR lOOKW TRAILER MOUNTED 2014                     (blank)          9,600.00
                                          GENERATOR 30KWCAT2013 TRAILER MOUNTED                    (blank)          6,031.00
                                          JUl17 ACCRUAL-PSl Flare Air Diffuser Cone Mech Failure (blank)                   0
                                          LIGHT TOWER MAGNUM 8KW 2007                              (blank)               300
                                          MANUFT Z135 DIESEL 2013                                  (blank)         10,400.00
                                          MANLIFT Zl35 DIESEL 2015                                 (blank)         10,400.00
                                          OCTl 7 ACCRUAL-PSl Flare Air Diffuser Cone Mech Failure (blank)                  0


                                                                                 EXHIBIT D, Page 3 of 4




.•                                                                                                                                                                   EXHIBIT A
     •
     ✓                                  Case 3:19-cv-00101-HRH Document 1-1 Filed 04/12/19 Page 40 of 41                                                          Page 40 of 41
                                                        SEP17 ACCRUAL-PS1 Flare Air Diffuser                 {blank)                  0
                Total                                                                                                        li6;198'.26f Equipment rentals

                jTOTAl!°OF. REPAIR/REP.LACE :cosrs:                                                                     1s1!1ss;913!441




                                                                                               EXHIBIT D, Page 4 of 4



       .
      .,, ,,,
                                                                                                                                                                EXHIBIT A
'--
            ~   •                                     Case 3:19-cv-00101-HRH Document 1-1 Filed 04/12/19 Page 41 of 41                                        Page 41 of 41
